Exhibit 10.14

[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT. THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

LICENSE AND RESEARCH COLLABORATION AGREEMENT

BETWEEN

MERCK & CO., INC.

AND

DECODE GENETICS, EHF.

LICENSE AND RESEARCH COLLABORATION AGREEMENT

THIS RESEARCH COLLABORATION AND LICENSE AGREEMENT (this “Agreement”), which
shall be effective as of February 25, 2004 (the “Effective Date”), is entered
into by and between deCODE genetics, Ehf., a corporation organized under the
laws of Iceland (“deCODE”) and Merck & Co., Inc., a corporation organized under
the laws of the State of New Jersey, having an office located at One Merck
Drive, Whitehouse Station, New Jersey 08889 (“MERCK”).

PRELIMINARY STATEMENTS

A.                                   deCODE has expertise in conducting research
in the field of human genetics and genomics and in the conduct of clinical
trials.

B.                                     MERCK has certain expertise in drug
development and in the design and conduct of clinical trials to demonstrate the
safety and efficacy of its pharmaceutical products.

C.                                     deCODE and MERCK wish to collaborate on
the design and conduct of Information Rich Clinical Trials (terms with initial
capitals as hereafter defined) on selected MERCK compounds in specified Disease
Areas in accordance with the attached Work Plan.

D.                                    deCODE Parent (as hereinafter defined) and
MERCK are simultaneously entering into a separate Stock and Warrant Purchase
Agreement whereby MERCK shall purchase shares of stock of deCODE Parent pursuant
to the terms and conditions set forth in that agreement.

NOW, THEREFORE, in consideration of the foregoing Preliminary Statements and the
mutual agreements and covenants set forth herein, the Parties hereby agree as
follows:

1.                                       DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:


--------------------------------------------------------------------------------


1.1                                 “AFFILIATE” shall mean as to deCODE or
MERCK, as the case may be (i) any corporation or business entity of which fifty
percent (50%) or more of the securities or other ownership interests
representing the equity, the voting stock or general partnership interest are
owned, controlled or held, directly or indirectly, by MERCK or deCODE; or (ii)
any corporation or business entity which, directly or indirectly, owns, controls
or holds fifty percent (50%) (or the maximum ownership interest permitted by
law) or more of the securities or other ownership interests representing the
equity, the voting stock or, if applicable, the general partnership interest, of
MERCK or deCODE.

1.2                                 “ASSOCIATED INFORMATION” shall mean
information about [CONFIDENTIAL TREATMENT REQUESTED] in an IRCT performed as
part of the Research Program which [CONFIDENTIAL TREATMENT REQUESTED] in an
Exclusive Disease Area or a Non-exclusive Disease Area where the [CONFIDENTIAL
TREATMENT REQUESTED] is associated with the [CONFIDENTIAL TREATMENT REQUESTED]
within the Disease Area being studied in that IRCT.

1.3                                 “BUDGET” shall mean the projected
expenditures for the upcoming year set out in Schedule 2.6

and more fully described in Section 2.6.

1.4                                 “CALENDAR QUARTER” shall mean the respective
periods of three (3) consecutive calendar months ending on March 31, June 30,
September 30 and December 31.

1.5                                 “CALENDAR YEAR” shall mean each successive
period of twelve (12) months commencing on January 1 and ending on December 31.

1.6 A                    “CHANGE IN CONTROL” shall mean the occurrence of any of
the following:

(a) An acquisition of any voting securities of deCODE Parent (the “Voting
Securities”) by any “Person” (as the term “person” is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than fifty percent (50%) of (1) the then-outstanding shares of common stock of
deCODE Parent (or any other securities into which such shares of common stock
are changed or for which such shares of common stock are exchanged) (the
“Shares”) or (2) the combined voting power of deCODE Parent’s then-outstanding
Voting Securities;

(b) The individuals who, as of Effective Date, are members of the board of
directors of deCODE Parent (the “Incumbent Board”), following a Merger (as
hereinafter defined), do not for any reason constitute at least a majority of
the members of the board of directors of (x) the corporation resulting from such
Merger (the “Surviving Corporation”), if fifty percent (50%) or more of the
combined voting power of the then-outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by another Person
(a “Parent Corporation”) or (y) if there is one or more than one Parent
Corporation, the ultimate Parent Corporation; PROVIDED, HOWEVER, that, any
individual becoming a director subsequent to the date hereof whose


--------------------------------------------------------------------------------


election, or nomination for election by such company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the board of directors of deCODE Parent (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Proxy
Contest;

(c) At least eighty (80%) percent of voting securities of deCODE are no longer
owned directly or indirectly by deCODE Parent; or

(d) The consummation of:

(i)                                     A merger, consolidation or
reorganization (1) with or into deCODE Parent or a direct or indirect subsidiary
of deCODE Parent or (2) in which securities of deCODE Parent are issued (both
1.5(c)(i)(1) and (2) are defined as a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger in
which:

(A) the stockholders of deCODE Parent immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of (x)
the Surviving Corporation, if there is no Parent Corporation or (y) if there is
one or more than one Parent Corporation, the

ultimate Parent Corporation;

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and

(C) no Person other than (1) deCODE Parent, or (2) any Person who, immediately
prior to the Merger had Beneficial Ownership of fifty percent (50%) or more of
the then outstanding Shares or Voting Securities, has Beneficial Ownership,
directly or indirectly, of fifty percent (50%) or more of the combined voting
power of the outstanding voting securities or common stock of (x) the Surviving
Corporation, if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by a Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; PROVIDED, HOWEVER, that any Person described in clause (2) of this
subsection (C) may not, immediately following the Merger, Beneficially Own more
than thirty percent (30%) of the combined voting power of the outstanding voting
securities of the Surviving Corporation or the Parent Corporation, as
applicable, for the Merger to constitute a Non-Control Transaction.


--------------------------------------------------------------------------------


(ii) A complete liquidation or dissolution of deCODE Parent; or

(iii) The sale or other disposition of all or substantially all of the assets of
deCODE Parent and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer under conditions that would constitute a Non-Control Transaction,
with the disposition of assets being regarded as a Merger for this purpose or
(y) the distribution to deCODE Parent’s stockholders of any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by
deCODE Parent which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by deCODE Parent and, after such share acquisition by deCODE
Parent, the Subject Person becomes the Beneficial Owner of any additional Shares
or Voting Securities and such Beneficial Ownership increases the percentage of
the then outstanding Shares or Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.

1.7                                 “COLLABORATION DATE” shall be February 25,
2004.

1.8                                 “COLLABORATION INFORMATION AND INVENTION”
shall mean any discoveries, Improvements, processes, methods, protocols,
formulas, data, inventions, know-how and trade secrets, patentable or otherwise,
that arise from the Research Program.

1.9                                 “COLLABORATION PATENTS” shall mean any and
all patents and patent applications in the Territory (which for the purposes of
this Agreement shall be deemed to include certificates of invention

and applications for certificates of invention) that a Party or its Affiliates
owns, Controls or through license or otherwise acquires rights during the term
of this Agreement which claim, cover or relate to Collaboration Information and
Inventions or are divisions, continuations, continuations-in-part, reissues,
renewals, extensions, supplementary protection certificates, utility, models and
the like of any such patents and patent applications and foreign equivalents
thereof.

1.10                           “COMBINATION PRODUCT” shall mean a Product which
includes one or more active ingredients other than IRCT Compound or Related IRCT
Compound in combination with IRCT Compound or Related IRCT Compound. All
references to Product in this Agreement shall be deemed to include Combination
Product.

1.11                           “COMPETITIVE PRODUCT” shall mean a product
containing the IRCT Compound or Related IRCT Compound which has or attains on a
Calendar Year basis


--------------------------------------------------------------------------------


a market share of [CONFIDENTIAL TREATMENT REQUESTED] or more in a country of
sale as measured by prescriptions or other similar information in the country of
sale.

1.12                           “COMPETITOR” shall mean a company in the
pharmaceutical business sector with reported annual gross revenues from the sale
of pharmaceuticals in excess [CONFIDENTIAL TREATMENT REQUESTED] for each of its
[CONFIDENTIAL TREATMENT REQUESTED].

1.13                           “CONTROL”, “CONTROLS” OR “CONTROLLED BY” shall
mean either (a) being an Affiliate of either MERCK or deCODE; or (b) with
respect to any item of or right under Collaboration Patents, Patents or
Know-How, the possession of (whether by ownership or license, other than
pursuant to this Agreement) or the ability of a Party to grant access to, or a
license or sublicense of, such items or right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party
existing at the time such Party would be required hereunder to grant the other
Party such access or license or sublicense.

1.14                           “deCODE INFORMATION AND INVENTIONS” shall mean
all Collaboration Information and Inventions developed or invented solely by
employees of deCODE or other persons not employed by MERCK acting on behalf of
deCODE.

1.15                           “deCODE KNOW-HOW” shall mean all secret,
substantial and identified information and materials, including, but not limited
to, discoveries, Improvements, processes, formulas, data, inventions(including
without limitation deCODE’s Information and Inventions and deCODE’s rights in
Joint Information and Inventions), know-how and trade secrets, patentable or
otherwise, which arise from the Research Program and during the term of this
Agreement (i) are in deCODE’s possession or control, (ii) are not generally
known and (iii) are necessary or useful to MERCK in connection with the Research
Program or the research, development, manufacture, marketing, use or sale of
IRCT Compound, Related IRCT Compound, Tests or Product in the

Territory.

1.16                           “deCODE COLLABORATION PATENTS” shall mean
Collaboration Patents that claim, cover or relate to deCODE Information and
Inventions excluding deCODE Information and Inventions relating to deCODE
Generalized Technology.

1.17                           “deCODE COMPOUNDS” shall mean
compounds[CONFIDENTIAL TREATMENT REQUESTED].

1.18                           “deCODE GENERALIZED TECHNOLOGY” shall mean any
Technical Information relating to generalized methods for conducting genomics
research and characterizing the function of genes or any raw data useful in
generalized genomics research tools which at any time is owned or controlled by
deCODE or its Affiliates (provided deCODE or its Affiliates have the right to
license or otherwise make available such Technical Information to MERCK).

1.19                           “deCODE GENOMICS DATA” shall mean (a)
[CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------


REQUESTED] as may be created, developed or acquired by deCODE from time to time
during the term of this Agreement or as may be existing or have been created as
of the Effective Date, and (b) deCODE’s proprietary inventions, processes and
other assets directly relating to the use, creation, maintenance, development,
operation, access, analysis, reporting, storage, protection, and/or transmission
of such proprietary databases, including proprietary methods, procedures and
techniques, procedure manuals, personal and scientific data, computer technical
expertise and software, in each case independently developed by or on behalf of
deCODE and such software useful for the analysis of the information included in
such databases.

1.20                           “deCODE PARENT” shall mean deCODE genetics, Inc.,
a corporation organized and existing under the laws of the State of Delaware.

1.21                           “deCODE PATENTS” shall mean Patents, that deCODE
or its Affiliates Control prior to the Effective Date or during the term of this
Agreement, including but not limited to those listed on Schedule 1.21, that are
necessary or useful to MERCK in connection with the Research Program or the
research, development, manufacture, marketing, use or sale of IRCT Compound,
Tests or Product in the Territory including Patents claiming deCODE Genomics
Data but excluding any part of Patents claiming deCODE Generalized Technology.

1.22                           “deCODE PRIOR KNOW-HOW” shall mean all secret,
substantial and identified information and materials, including, but not limited
to, discoveries, Improvements, processes, formulas, data, inventions, know-how
and trade secrets, patentable or otherwise, which existed prior to the Effective
Date and during the term of this Agreement (i) are in deCODE’s possession or
control, (ii) are not generally known and (iii) are necessary or useful to MERCK
in connection with the

Research Program or the research, development, manufacture, marketing, use or
sale of IRCT Compound, Tests or Product in the Territory including deCODE
Genomics Data but excluding deCODE Generalized Technology and deCODE Know-How.

1.23                           “DISEASE AREAS” shall mean Exclusive Disease
Areas and Non-exclusive Disease Areas.

1.24                           “EXCLUSIVE DISEASE AREAS” shall mean at least one
of the following:

[CONFIDENTIAL TREATMENT REQUESTED].

1.25                           [CONFIDENTIAL TREATMENT REQUESTED]

1.26                           [CONFIDENTIAL TREATMENT REQUESTED]

1.27                           [CONFIDENTIAL TREATMENT REQUESTED]

1.28                           “NON-EXCLUSIVE DISEASE AREAS” shall mean
[CONFIDENTIAL TREATMENT

REQUESTED].

1.29                           [CONFIDENTIAL TREATMENT REQUESTED]

1.30                           “ELECTED DISEASE” shall have the meaning set out
in Section 3.1(d).


--------------------------------------------------------------------------------


1.31                           “EXCLUSIVE LICENSE FEE” shall have the meaning
set out in Section 3.1(d).

1.32                           “EXECUTIVE COMMITTEE” shall mean the committee
made up of one senior

executive of each Party as more fully described in Section 2.5.1.

1.33         “FILING” of an NDA shall mean the acceptance by a Regulatory
Authority of an NDA for filing.

1.34                           “FIRST COMMERCIAL SALE” shall mean, with respect
to any Product or Test, the first sale for end use or consumption of such
Product or Test in a country after all required approvals, including Marketing
Authorization, have been granted by the Regulatory Authority of such country.

1.35                           “FULL TIME EQUIVALENT” or “FTE” shall mean the
equivalent of a full-time scientist’s work time over a twelve-month period
(including normal vacations, sick days and holidays). The portion of an FTE year
devoted by a scientist to the Research Program shall be determined by dividing
the number of full days during any twelve-month period devoted by such employee
to the Research Program by the total number of working days during such
twelve-month period.

1.36                           “IMPROVEMENT” shall mean any enhancement, whether
or not patentable, in the manufacture, formulation, ingredients, preparation,
presentation, means of delivery, dosage or packaging of IRCT Compound, Related
IRCT Compound, Tests or Product.

1.37                           “INFORMATION” shall mean any and all information
and data, including without limitation all MERCK Know-How, deCODE Know-How, and
all other scientific, pre-clinical, clinical, regulatory, manufacturing,
marketing, financial and commercial information or data, whether communicated in
writing or orally or by any other method, which is provided by one Party to the
other Party in connection with this Agreement.

1.38                           “INFORMATION RICH CLINICAL TRIAL OR IRCT” shall
mean a clinical trial which includes the following, as specified in the protocol
for such clinical trial: [CONFIDENTIAL TREATMENT REQUESTED]

1.39                           “INVENTION” means any process, method,
composition of matter, article of manufacture, discovery or finding that is
conceived and reduced to practice.

1.40                           “IRCT COMPOUND” shall mean a Selected Compound
that has [CONFIDENTIAL TREATMENT REQUESTED] in accordance with the Agreement.

1.41                           “JOINT INFORMATION AND INVENTIONS” shall mean all
discoveries, Improvements, processes, methods, protocols, formulas, data,
Inventions, know-how and trade secrets, patentable or otherwise, arising from
the Research Program developed or invented jointly by employees of MERCK and
deCODE or others acting on behalf of MERCK and deCODE.

1.42                           “JOINT COLLABORATION PATENTS” shall mean
Collaboration Patents that claim, cover or relate to Joint Information and
Inventions.


--------------------------------------------------------------------------------


1.43                           “MARKETING AUTHORIZATION” shall mean any approval
(including without limitation all applicable pricing and governmental
reimbursement approvals) necessary to receive permission from the relevant
Regulatory Authority to market and sell a Product or Test in any country.

1.44                           “MERCK COMPOUND OPTION” shall have the meaning
set out in Section 3.1(e) (i).

1.45                           “MERCK COMPOUND PATENT” shall mean any Patent
that claims, covers or relates to an IRCT Compound, Related IRCT Compound, Test
or Product Controlled by MERCK.

1.46                           “MERCK EXERCISE NOTICE” shall have the meaning
set out in Section 3.1(e) (iii).

1.47                           “MERCK INFORMATION AND INVENTIONS” shall mean all
discoveries, Improvements, processes,

methods, protocols, formulas, data, Inventions, know-how and trade secrets,
patentable or otherwise, arising from the Research Program developed or invented
solely by employees of MERCK or other persons not employed by deCODE acting on
behalf of MERCK.

1.48                           “MERCK KNOW-HOW” shall mean any information and
materials, including but not limited to, discoveries, Improvements, processes,
methods, protocols, formulas, data, inventions (including without limitation
MERCK’s Information and Inventions and MERCK’s rights in Joint Information and
Inventions), know-how and trade secrets, patentable or otherwise, which arise
from the Research Program and during the term of this Agreement, (i) are in
MERCK’s possession or control, (ii) are not generally known and (iii) are in
MERCK’s opinion necessary to deCODE in the performance of its obligations under
the Research Program.

1.49                           “MERCK COLLABORATION PATENTS” shall mean
Collaboration Patents that claim, cover or relate to MERCK Information and
Inventions.

1.50                           “MERCK PATENTS” shall mean Patents Controlled by
MERCK prior to the Effective Date or during the term of this Agreement (provided
MERCK has the right to license or otherwise make available such Patents to
deCODE) and are necessary or useful to deCODE in connection with the Research
Program.

1.51                           “MERCK PRIOR KNOW-HOW” shall mean any information
and materials, including but not limited to, discoveries, Improvements,
processes, methods, protocols, formulas, data, inventions, know-how and trade
secrets, patentable or otherwise, which existed prior to the Effective Date and
during the term of this Agreement, (i) are in MERCK’s possession or control,
(ii) are not generally known and (iii) are in MERCK’s opinion necessary to
deCODE in the performance of its obligations under the Research Program
excluding MERCK Know-How.

1.52                           “MERCK SHARE” [CONFIDENTIAL TREATMENT REQUESTED].

1.53                           “NET SALES” shall mean the gross invoice price of
Product or Tests sold by MERCK or its Related Parties to the first Third Party
after


--------------------------------------------------------------------------------


deducting, if not previously deducted, from the amount invoiced or received:

(a)                                  trade and quantity discounts other than
early pay cash discounts;

(b)                                 returns, rebates, chargebacks and other
allowances;

(c)                                  retroactive price reductions that are
actually allowed or granted;

(d)                                 sales commissions paid to Third Party
distributors and/or selling agents;

(e)                                  a fixed amount equal to [CONFIDENTIAL
TREATMENT REQUESTED] of the amount invoiced to cover bad debt, sales or excise
taxes, early payment cash discounts, transportation and insurance, custom
duties, and other governmental charges; and

(f)                                    the standard inventory cost of devices or
delivery systems used for dispensing or administering Product or Tests, as
applicable. With respect to sales of Combination Products, Net Sales shall be
calculated on the basis of the gross invoice price of Product(s) containing the
same strength of IRCT Compound or Related IRCT Compound sold without other
active ingredients. In the event that Product is sold only as a Combination
Product, Net Sales shall be calculated on the basis of the gross invoice price
of the

Combination Product multiplied by a fraction, the numerator of which shall be
the inventory cost of IRCT Compound or Related IRCT Compound in the Product and
the denominator of which shall be the inventory cost of all of the active
ingredients in the Combination Product. Inventory cost shall be determined in
accordance with MERCK’s regular accounting methods, consistently applied. The
deductions set forth in paragraphs (a) through (f) above will be applied in
calculating Net Sales for a Combination Product. In the event that Product is
sold only as a Combination Product and either Party reasonably believes that the
calculation set forth in this Paragraph does not fairly reflect the value of the
Product relative to the other active ingredients in the Combination Product, the
Parties shall negotiate, in good faith, other means of calculating Net Sales
with respect to Combination Products.

1.54                           “PARTY OR PARTIES” shall mean either MERCK or
deCODE or both as the context requires.

1.55                           “PATENT RIGHTS” shall mean deCODE Collaboration
Patents, and deCODE’s interest in Joint Collaboration Patents.

1.56                           “PATENTS” shall mean any and all patents and
patent applications in the Territory (which for the purposes of this Agreement
shall be deemed to include certificates of invention and applications for
certificates of invention) that a Party owns, Controls or through license or
otherwise acquires rights prior to the Effective Date or during the term of this
Agreement which: (i) claim, cover or relate to a Selected Compound, Test and/or
Product; or (ii) claim, cover or relate to Inventions; or (iii) are divisions,
continuations, continuations-in-part, reissues,


--------------------------------------------------------------------------------


renewals, extensions, supplementary protection certificates, utility, models and
the like of any such patents and patent applications and foreign equivalents
thereof.

1.57                           “PRODUCT(s)” shall mean any therapeutic
preparation in final form containing (a) an IRCT Compound for sale by
prescription, over-the-counter or any other method for any and all uses that
arise from the [CONFIDENTIAL TREATMENT REQUESTED] in the Disease Area or (b) a
Related IRCT Compound, including without limitation in the case of either
1.57(a) or (b) any Combination Product.

1.58                           “RELATED PARTIES” shall mean a Party’s Affiliates
or sublicensees, but shall not mean a Party’s distributors.

1.59                           “REGULATORY AUTHORITY” shall mean any applicable
government regulatory authority involved in granting approvals for the
manufacturing, marketing, reimbursement and/or pricing of a Product or Test, as
applicable, in the Territory, including, in the United States, the United States
Food and Drug Administration and any successor governmental authority having
substantially the same function.

1.60                           “RELATED IRCT COMPOUND” shall mean a compound
Controlled by MERCK that [CONFIDENTIAL TREATMENT REQUESTED].

1.61                           “RESEARCH PROGRAM TERM” shall mean the duration
of the Research Program and “Extended Research Program Term” shall mean any
period of the Research Program as it may be extended by mutual agreement of the
Parties, as described more fully in Section 2.10.

1.62                           “RESEARCH PROGRAM” shall mean the research
activities undertaken by the Parties hereto as set forth in Article 2 and
Attachment 2.1.

1.63                           “SELECTED COMPOUND” shall mean any compound
proposed by MERCK and accepted by the

Operating Committee to be evaluated in Information Rich Clinical Trials.

1.64                           “OPERATING COMMITTEE” shall mean the joint
research committee established to facilitate the Research Program as more fully
described in Section 2.5.1.

1.65                           “SUCCESSFUL CLINICAL RESULT” shall mean result(s)
[CONFIDENTIAL TREATMENT REQUESTED].

1.66                           “TECHNICAL INFORMATION” shall mean information,
data or know-how (whether patentable or unpatentable), including without
limitation, formulas, manufacturing methods, procedures, designs, compositions
of matter, plans, applications, specifications, drawings, techniques, materials
(including without limitation biological materials such as tissue samples,
plasma samples, cell lines, RNA, DNA, DNA fragments, organisms, proteins,
polypeptides, plasmids, vectors and the like), compounds, samples, inventions,
discoveries, and the like, as well as improvements related thereto.

1.67         “TERRITORY” shall mean all of the countries in the world, and their


--------------------------------------------------------------------------------


territories and possessions.

1.68                           “THERAPEUTIC FIELD” shall mean any and all
application of technology to [CONFIDENTIAL TREATMENT REQUESTED].

1.69                           “TESTS” shall mean pharmacogenomic tests aimed at
predicting the response or non-response and side-effects to an IRCT Compound
that are developed, discovered or identified through the Research Program.

1.70                           “THIRD PARTY” shall mean an entity other than
MERCK and its Affiliates, and deCODE and its Affiliates.

1.71                           “VALID PATENT CLAIM” shall mean a claim of an
issued and unexpired patent included within the MERCK Compound Patent which
claims IRCT Compound, Related IRCT Compound, Tests or Product as a composition
of matter, which has not been revoked or held unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction, and
which is not appealable or has not been appealed within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise.

1.72                           “WORK PLAN” shall mean Schedule 2.1-X describing
the tasks to be performed by each of the Parties in furtherance of the Research
Program. It is anticipated that there will be separate work plans relating to
each IRCT conducted by the Parties which shall be appended to the Agreement in
sequential order.

2.                                       RESEARCH PROGRAM

2.1                                 GENERAL

deCODE and MERCK shall engage in the Research Program upon the terms and
conditions set forth in this Agreement. The activities to be undertaken in the
course of each IRCT pursuant to the Research Program will be set forth in a Work
Plan (Schedule 2.1-X) wherein X shall begin with 1 continue in succession. Prior
to the initiation of any IRCT herein the Parties shall agree in writing signed
by members of the Executive Committee or their designees on what is a Successful
Clinical Result and the signed writing shall become part of the corresponding
Work

Plan for that IRCT. The Work Plan may be amended from time to time upon the
mutual written agreement by authorized representatives of the Parties. All Work
Plans including Schedule 2.1-0 attached hereto are part of the Agreement.
Notwithstanding any provision of the Agreement to the contrary, neither Party
shall be obligated to conduct any activities which it reasonably believes would
be in violation of any statute, regulation, law, or terms of any ongoing deCODE
project in a Non-exclusive Disease Area.

2.2                                 CONDUCT OF RESEARCH

deCODE and MERCK each shall conduct the Research Program in good scientific
manner, and in compliance in all material respects with all requirements of
applicable laws, rules and regulations and all


--------------------------------------------------------------------------------


applicable good laboratory practices to attempt to achieve their objectives
efficiently and expeditiously. deCODE and MERCK each shall proceed diligently
with the work set out in the Work Plan by using their respective good faith
efforts to allocate sufficient time, effort, equipment and facilities to the
Research Program and to use personnel with sufficient skills and experience as
are required to accomplish the Research Program in accordance with the terms of
this Agreement and Work Plan.

deCODE and MERCK shall be entitled to utilize the services of their Affiliates
to perform their respective Research Program activities. Each Party shall also
be entitled to utilized the services of Third Parties to perform their
respective Research Program activities only upon the prior written consent of
the other Party or as specifically set forth in Work Plan. Notwithstanding any
such consent, both Parties shall remain at all times fully liable for its
respective responsibilities under the Research Program.

2.3                                 INFORMATION RICH CLINICAL TRIALS

Each IRCT shall be conducted in accordance with the Work Plan and a detailed
protocol. A proposed protocol and a draft proposal for what a Successful
Clinical Result will be, shall be prepared initially by the Operating Committee.
These draft proposals shall be further reviewed internally by the appropriate
committees within MERCK and deCODE. The draft proposals, with any changes or
revisions made by MERCK or deCODE, shall then be considered and revised by the
Operating Committee for submission to the Executive Committee. deCODE shall be
obligated to provide support needed to conduct no more than five (5) IRCTs
concurrently at any time during the Research Program. Each IRCT shall be
conducted under the direction and control of the Operating Committee in
accordance with the terms and conditions set forth in Schedule 2.3 and a Study
Protocol for that Selected Compound. In any given IRCT that is conducted under
this Agreement the Parties may modify and/or supplement the terms and conditions
set forth in Schedule 2.3 in accordance with Section 10.7 herein. All data and
results pertaining to any Selected Compound may be used by MERCK in filings with
Regulatory Authorities and all other rights to any intellectual property that
are embodied by those data and results shall be governed by Article 3.

2.4                                 COMPOUND SELECTION

MERCK shall nominate MERCK compounds during the Research Program for which
Information Rich Clinical Trials shall be conducted by the Parties according to
the Work Plan. deCODE shall be given the opportunity to review each proposed
compound to confirm that deCODE’s conduct of one or more IRCTs on such compound
under this Agreement would not

conflict with any other ongoing deCODE project(s). The Operating Committee shall
select which MERCK nominated compounds will become Selected Compounds; PROVIDED,
HOWEVER, that solely with respect to compounds in the Non-exclusive Disease
Area, deCODE shall not be obligated to perform development efforts with respect
to any such compounds if it reasonably believes that the performance of such
efforts will conflict with any ongoing deCODE project(s).


--------------------------------------------------------------------------------


2.5                                 GOVERNANCE OF THE COLLABORATION.

The Parties hereby establish process to govern the conduct of the Research
Program and each party’s contribution to the Research Program as follows:

2.5.1                        MANAGERIAL OVERSIGHT.

There will be two levels of managerial oversight of the Research Program. There
will be an Executive Committee and an Operating Committee. In addition each
Party shall designate Project Leaders for the Research Program.

(a)                                  EXECUTIVE COMMITTEE

The Executive Committee shall consist of one senior executive from each of MERCK
and deCODE. The Executive Committee shall have the ultimate authority for
decisions regarding the Research Program. The matters that require approval by
the Executive Committee shall include approval of financial statements such as
the Budget and approval of the Work Plan.

(i)                                     Any disputes where the Executive
Committee cannot reach a mutually acceptable decision within thirty (30) days
after the matter was referred to them shall be decided by the President of MERCK
Research Laboratories and the final determination of the issue that shall be
binding on the Parties and the Research Program; PROVIDED, HOWEVER, as set forth
below in Section 2.5.1 (a)(ii) regarding implementation of such decisions and in
all cases that to the extent such disputes materially affect the rights or
obligations of the Parties under this Agreement, MERCK shall consult with deCODE
and the Parties shall agree on a course of action to lawfully avoid or minimize
such effects upon the rights or obligations of the Parties, to the extent
practicable.

(ii)                                  Any disputes arising with respect to the
manner in which decisions of the Operating Committee, the Executive Committee or
the President of Merck Research Laboratories will be implemented that will
affect relations with patients participating in the Research Program, research
sites, consultants, investigators or vendors all of which are in Iceland, or any
governmental authority in Iceland (“Implementation Disputes”), shall be decided
by the Chief Executive Officer of deCODE (or his designee) and the final
determination of the issue that shall be binding on the Parties and the Research
Program, who shall give good faith consideration to the comments of MERCK’s
Executive Committee member (or their respective designees) in resolving such
matter; PROVIDED, HOWEVER, that to the extent such disputes materially affect
the rights or obligations of the Parties under this Agreement, deCODE shall
consult with MERCK and the Parties shall agree on a course of action to lawfully
avoid or minimize such effects upon the rights or


--------------------------------------------------------------------------------


obligations of the Parties, to the extent practicable.

(b)                                 OPERATING COMMITTEE

The Operating Committee shall be based in Iceland and composed of MERCK
representatives and deCODE representatives and shall exist for [**] after
termination or expiration of the Research Program Term. The Operating Committee
shall perform the following functions (i) approve and, as the need arises,
determine the necessity to remove personnel working on the Research Program,
(ii) prepare the Budget, (iii) formulate and adjust Work Plans, (iv) select
Compounds; (v) oversee progress of the Research Program and exchange of data
between the Parties; and (vi) appoint sub-committees of equal representation to
fulfill any of the enumerated tasks set forth in this Section 2.5.1(b). Each
Party shall have 1 vote. Each Party shall appoint its representatives to the
Operating Committee from time to time, and may substitute one or more of its
representatives, in its sole discretion, effective upon notice to the other
Party of such change. These representatives shall have, individually or
collectively, appropriate technical credentials, experience and knowledge, and
ongoing familiarity with the Research Program. Additional representatives or
consultants may from time to time, by mutual consent of the Parties, be invited
to attend Operating Committee meetings, in the case of consultants subject to
such consultant’s written agreement to comply with the requirements of Section
4.1. Any member of the Operating Committee may designate a substitute to attend
and perform the functions of that member at any meeting of the Operating
Committee. A chairperson and secretary of the Operating Committee shall serve
co-terminus one (1) year terms, commencing on the Collaboration Date or an
anniversary thereof, as the case may be. deCODE shall have the right to name the
chairperson and MERCK shall have the right to name the secretary of the
Operating Committee. Decisions of the Operating Committee shall be made
unanimously by the members. In the event that the Operating Committee cannot or
does not, after good faith efforts, reach agreement on an issue, the resolution
and/or course of conduct shall be referred to the Executive Committee. Each
Party shall bear its own expenses related to the attendance of such meetings by
its representatives and invitees.

2.5.2                        MEETINGS AND MINUTES.

Meetings of the Operating Committee require the participation of at least one
member of the Operating Committee from each Party. During the Research Program
Term, the Operating Committee shall meet in person at least once during every
Calendar Year. From time to time, a Party may give the other Party reasonable
notice of its desire to hold a meeting of the Operating Committee. Unless
otherwise agreed by the Parties, meetings of the Operating Committee shall be
held in person and shall


--------------------------------------------------------------------------------


alternate between the offices of the Parties, or meet in such other place as
agreed by the Parties. Instead of meeting in person, the members of the
Operating Committee may, for purposes of holding a Operating Committee meeting,
convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate by the Parties.

With the sole exception of specific items of the meeting minutes to which the
chairperson and the secretary cannot agree and which are escalated as provided
below, definitive minutes of all Operating Committee meetings shall be finalized
promptly after the meeting to which the minutes pertain, as follows:

Promptly after each Operating Committee meeting, the secretary shall prepare and
distribute to all members of the Operating Committee draft minutes of the
meeting. Such minutes shall provide a description, in reasonable detail, of the
discussions at the meeting and a list of any actions,

decisions or determinations approved by the Operating Committee and a list of
any issues to be resolved by the Executive Officers.

The chairperson shall then promptly after receiving such draft minutes collect
comments thereon from the members of his or her Party and provide them to the
secretary.

The chairperson and the secretary of the Operating Committee shall then discuss
each other’s comments and finalize the minutes. The secretary and chairperson
shall each sign and date the final minutes. The signature of the chairperson and
the secretary upon the final minutes shall indicate each Party’s assent to the
minutes.

If at any time during the preparation and finalization of the Operating
Committee meeting minutes, the secretary and the chairperson do not agree on any
issue with respect to the minutes, such issue shall be resolved by the decision
making process as provided in Section 2.5.1(a). The decision resulting from the
decision making process shall be recorded by the secretary in amended finalized
minutes for said meeting.

2.5.3                        PROJECT LEADERS.

MERCK and deCODE each shall appoint a person (a “Project Leader”) from the
Operating Committee to coordinate its part of the Research Program. The Project
Leaders shall be the primary contact between the Parties and the Operating
Committee with respect to the Research Program. Each Party shall notify the
other within thirty (30) days of the date of the Agreement of the appointment of
its Project Leader and shall notify the other Party as soon as practicable upon
changing this appointment.

2.6                                 ANNUAL BUDGET .

All costs in personnel time, expenses, goods and Third Party services shall be
estimated in advance for the subsequent Calendar Year according to the Budget to
be set forth in Schedule 2.6. The Budget


--------------------------------------------------------------------------------


shall be prepared by the Project Leaders under the direction and control of the
Operating Committee by September 30th of the year preceding the Calendar Year of
the Budget.

2.7                                 RECORDS AND REPORTS

2.7.1                        RECORDS.

Each Party shall maintain records, in sufficient detail and in good scientific
manner appropriate for patent and regulatory purposes, which shall fully and
properly reflect all work done and results achieved in the performance of the
Research Program by that Party.

2.7.2                        COPIES AND INSPECTION OF RECORDS.

(a) MERCK shall have the right, during normal business hours and upon reasonable
notice, to inspect and copy all such records of deCODE referred to in Section
2.7.1. MERCK shall maintain such records and the information disclosed therein
in confidence in accordance with Section 4.1. MERCK shall have the right to
arrange for its employees and/or consultants involved in the activities
contemplated hereunder to visit the offices and laboratories of deCODE and any
of its Third Party contractors as permitted under Section 2.2 during normal
business hours and upon reasonable notice, and to discuss the Research Program
work and its results in

detail with the technical personnel and consultants of deCODE. Upon request,
deCODE shall provide copies of the records described in Section 2.7.1 above.

(b) At least once per Calendar Year during the term of the Agreement, MERCK
shall provide deCODE with information about the status of any IRCT Compounds in
development at MERCK including a review of any significant developmental
milestones achieved or setbacks encountered since the previous year’s review and
such other information as may be reasonably requested by deCODE so as to enable
deCODE to monitor or confirm MERCK’s compliance with the provisions of Section
3.4 hereof. deCODE shall have the right, during normal business hours and upon
reasonable notice, to inspect and copy all such records of MERCK referred to in
Section 2.7.1 that are necessary to deCODE to perform its obligations under this
Agreement. deCODE shall maintain such records and the information disclosed
therein in confidence in accordance with Section 4.1.

2.8                                 COMPLIANCE

deCODE shall conduct the Research in accordance with all applicable laws, rules
and regulations, including, without limitation, all current governmental
regulatory requirements concerning Good Laboratory Practices. In addition, if
animals are used in research hereunder, deCODE will comply with the Animal
Welfare Act or any other applicable local, state, national and international
laws or regulations relating to the care and use of laboratory animals. MERCK
encourages deCODE to use the highest standards, such as those set forth in the
Guide for the Care and Use of Laboratory Animals (NRC, 1996), for the humane
handling, care and treatment of such research animals. Any animals


--------------------------------------------------------------------------------


which are used in the course of the Research, or products derived from those
animals, such as eggs or milk, will not be used for food purposes, nor will
these animals be used for commercial breeding purposes. deCODE shall notify
MERCK in writing of any deviations from applicable regulatory or legal
requirements. deCODE hereby certifies that it will not and has not employed or
otherwise used in any capacity the services of any person debarred under Section
21 USC 335a in performing any services hereunder.

2.9                                 RESEARCH PROGRAM TERM

Except as otherwise provided herein, the term of the Research Program shall
commence on the Collaboration Date and continue for a period of seven (7) years.
Following the initial seven (7) year term, the Research Program will renew
annually for successive one (1) year terms (“Extended Research Term”) unless
either Party sends a written notice of termination at any time to the other
Party PROVIDED, HOWEVER, that MERCK may send such written notice of termination
at any time beginning five (5) years after the Collaboration Date. Such notice
of termination shall be sent at least [**] prior to the date of termination. In
the event that deCODE exercises its right to terminate under this Section 2.9,
such termination shall not affect any ongoing IRCTs which shall be completed at
MERCK’s discretion, PROVIDED HOWEVER that deCODE shall not be obligated to begin
any new IRCT which has been approved by the Operating Committee but not yet
begun. From time-to-time, the Parties shall amend the Work Plan as applicable.
In the event of a Change of Control pursuant to which a Competitor Controls
deCODE, MERCK shall have the right to terminate the Research Program at any time
on written notice to deCODE. In the event that the term of the Research Program
expires or the Research Program is terminated during the pendency of an IRCT or
in the event that the Parties elect to abandon or terminate any IRCT during the
course of the Research Program, the Parties shall arrange for orderly completion
or

early termination of such IRCT over a reasonable period of at least 90 days,
including making provision for payment for all non-cancelable expenses
associated therewith.

2.10                           EXCLUSIVE EFFORTS

(a) During the Research Program Term, deCODE shall work exclusively with MERCK
in efforts to conduct IRCT [CONFIDENTIAL TREATMENT REQUESTED] and shall not
otherwise facilitate or assist any Third Party to conduct IRCT [CONFIDENTIAL
TREATMENT REQUESTED] by providing rights to, either through license or any
agreement to forgo enforcement of, deCODE Patents or deCODE Prior Know-How. This
Agreement does not prohibit deCODE from (i) conducting IRCT [CONFIDENTIAL
TREATMENT REQUESTED]; or (ii) conducting clinical trials [CONFIDENTIAL TREATMENT
REQUESTED]. In the event that MERCK and deCODE begin an IRCT with a Selected
Compound in a Non-exclusive Disease Area, deCODE shall not commence any IRCT
with [CONFIDENTIAL TREATMENT REQUESTED].

(b) Beginning after the first anniversary of the Effective Date, if during any
[**] period the Parties do not commence or continue an IRCT in any one of the
Exclusive Disease Areas, and if during such two-year period the Operating
Committee neither plans nor conducts at least five


--------------------------------------------------------------------------------


concurrent IRCT’s during at least [**] of such [**] period, then such specific
Disease Area shall thereafter become a Non-Exclusive Disease Area for all
purposes under this Agreement. Notwithstanding the preceding sentence, the
Parties may agree to create exceptions to, or the tolling of, the foregoing for
special circumstances.

2.11                           EXCHANGE OF INFORMATION

During the Research Term, deCODE promptly shall disclose on an ongoing basis to
MERCK in English and in writing all deCODE Know-How. MERCK shall promptly
disclose to deCODE during the Research Program Term all MERCK Know-How.

2.12                           USE OF HUMAN MATERIALS

With respect to any human cell lines, tissue, human clinical isolates or similar
human-derived materials that have been or are to be collected and/or used in the
Research Program (“Human Materials”), each Party represents and warrants (i)
that it has complied, or shall comply, with all applicable laws, guidelines and
regulations relating to the collection and/or use of the Human Materials and
(ii) that it has obtained, or shall obtain, all necessary approvals and
appropriate informed consents, in writing, for the collection and/or use of such
Human Materials. deCODE shall provide documentation of such approvals and
consents upon MERCK’s request. Each Party further represents and warrants that
such Human Materials may be used as contemplated in this Agreement without any
obligations to the individuals or entities (“Providers”) who contributed the
Human Materials, including, without limitation, any obligations of compensation
to such Providers or any other Third Party for the intellectual property
associated with, or commercial use of, the Human Materials for any purposes.

2.13                           PHARMACOGENOMICS TESTS.

(a) TESTS FOR USE IN CLINICAL TRIALS. MERCK shall have the sole and exclusive
right to direct and control the development and commercialization of Tests for
use with Selected Compounds. deCODE shall have the first right to perform the
work needed to develop such Tests for use in the

conduct of IRCT’s under this Agreement as set forth below. MERCK shall identify
and prioritize the Tests it wishes to have developed and Merck shall have the
right to solicit bids from Third Parties including deadlines for the achievement
of defined events in the development of such Tests (“Test Milestones”). Prior to
accepting any specific bid from a Third Party, MERCK shall inform deCODE about
the bid by providing deCODE with a written notice including sufficient
information about the Test Milestones in the Third Party bid. deCODE shall have
thirty days from MERCK’s notice to agree to the Test Milestones set forth in the
Third Party bid for a particular Test or MERCK may enter into an agreement for
the development of that Test with the Third Party.

(b) TESTS FOR USE WITH MARKETED COMPOUNDS. In the event that MERCK desires to
have developed and marketed a Test for use with a Product, MERCK shall have the
right to solicit bids including Test Milestones


--------------------------------------------------------------------------------


from Third Parties. If a Test has not been previously developed under Section
2.13(a) for the IRCT Compound in the Product by a Third Party, then prior to
accepting any specific bid from a Third Party, MERCK shall inform deCODE about
the bid by providing deCODE with a written notice including sufficient
information about the Test Milestones in the Third Party bid. deCODE shall have
thirty days from MERCK’s notice to agree to the Test Milestones set forth in the
Third Party bid for a particular Test or MERCK may enter into an agreement for
the development of that Test with the Third Party.

(c) REVERSION OF RIGHTS TO TEST DEVELOPMENT. In the event that deCODE exercises
its rights under either Section 2.13 (a) or 2.13 (b) to develop a Test and
deCODE at any time fails to achieve a Test Milestone, then the Parties shall
meet within [**] to discuss the reasons for failure to achieve the Test
Milestone and any proposals for revised Test Milestones provided, however, MERCK
shall have the right in its sole discretion to continue on in the development of
such Test either with deCODE, by itself or to enter into an agreement with a
Third Party for such Test. deCODE shall cooperate with MERCK in providing
reasonable assistance necessary to insure a rapid and efficient transfer of
technology related to the Test to allow the continued development of the Test by
MERCK or its contractor.

(d) RETAINED RIGHTS. MERCK’s rights to develop pharmacogenomic tests set forth
in this Section 2.13 and Article 3 are limited to Tests and no license under
Article 3 shall be construed to grant to MERCK or any sublicensee any rights
under deCODE Patents, deCODE Generalized Technology, deCODE Collaboration
Patents, deCODE Know-How, deCODE Genomics Data with respect to research and
development of pharmacogenomic tests or diagnostics generally.

3.                                       LICENSE; EXCHANGE OF INFORMATION;
DEVELOPMENT AND COMMERCIALIZATION

3.1                                 LICENSE GRANT

(a)                                  COMMERCIALIZATION GRANTS. deCODE hereby
grants to MERCK an exclusive license in the Territory under deCODE Collaboration
Patents, Joint Collaboration Patents, and deCODE Know-How, with a right to
sublicense (i) to make, have made, use, offer to sell, sell or import IRCT
Compound and Product(s) and related Tests and (ii) to practice any other
invention claimed in the foregoing patents solely with IRCT Compounds and
Products or use any licensed Know-How solely with IRCT Compounds and Products
and related Tests.

(b)                                 COMPOUND DEVELOPMENT GRANTS.

(i)                                     deCODE hereby grants to MERCK an
exclusive license in the Territory under deCODE Collaboration Patents, Joint
Collaboration Patents and deCODE Know-How with a right to sublicense for the
development of compounds Controlled by MERCK and related Tests in the
Therapeutic Field for (1) Disease Areas and (2) Associated Information.

(ii)                                  deCODE hereby grants to MERCK an
non-exclusive license in the Territory under deCODE Prior Know-How and deCODE


--------------------------------------------------------------------------------


Patents with a right to sublicense for the development of compounds Controlled
by MERCK and related Tests in the Therapeutic Field for (1) Disease Areas and
(2) Associated Information.

(iii)                               Subject to Section 3.1 (d), upon expiration
or termination of the Research Program under Section 2.9, the licenses granted
in this Section 3.1(b)(ii) under the deCODE Collaboration Patents, Joint
Collaboration Patents, and deCODE Know-How, shall become non-exclusive.

(c)                                  MUTUAL COVENANTS. Subject to Section
3.1(d), each Party covenants that for the Research Program Term neither it nor
its Affiliates shall practice any invention covered by the deCODE Collaboration
Patents, the MERCK Collaboration Patents and the Joint Collaboration Patents nor
will it or its Affiliates use deCODE Know-How or MERCK Know-How for any purposes
other than in furtherance of the Research Program. The covenants made in this
Section 3.1(c) are intended to include each Party’s promise not to use its
Collaboration Patents or its Know-How for purposes other than the Research
Program and in the case of MERCK additionally to include a right to develop and
market Products.

(d)                                 MERCK OPTION - INTELLECTUAL PROPERTY.

At any time but no later then the expiration or termination of the Research
Program under Section 2.9, MERCK may (1) retain exclusive rights granted in
Section 3.1(b)(i) and (2) deCODE will release MERCK from its covenant under
Section 3.1 (c) by payment of an exclusive license fee of [CONFIDENTIAL
TREATMENT REQUESTED] for which MERCK elects to retain exclusivity. MERCK may
exercise this option by providing notice and payment to deCODE at any time prior
to or concurrently with the expiration or termination of the Research Program.
Upon payment of the Exclusive License Fee, deCODE hereby releases MERCK from the
covenant made in Section 3.1 (c) with respect to the Elected Disease.

(e)                                  MERCK OPTION - DECODE COMPOUNDS.

(i)                                     RIGHTS GRANTED. In the Non-exclusive
Disease Areas deCODE may research and develop deCODE Compounds. During the
Research Term, for each deCODE Compound in a Non-exclusive Disease Area that
deCODE Controls, deCODE grants to MERCK an exclusive option to negotiate for an
exclusive license to that deCODE Compound in the Territory (“MERCK Compound
Option”), subject only to any conflicting or superceding rights of Third Parties
with respect to that deCODE Compound that were granted prior to the Effective
Date or as a condition of deCODE obtaining rights to such deCODE Compound. As to
deCODE Compounds in a Non-Exclusive Disease Area that are not subject to
conflicting or superceding rights of Third Parties, deCODE agrees it will not
engage in any discussions with a Third Party for commercial rights of any kind
to


--------------------------------------------------------------------------------


a deCODE Compound before first offering such rights to MERCK as set forth in the
succeeding provisions of this Section 3 1(e).

(ii)                                  deCODE NOTICE. From time to time and prior
to discussions with any Third Party concerning the sale, licensing or commercial
relationship involving a deCODE Compound, at deCODE’s sole discretion it may
provide MERCK with notice that it intends to license rights to commercialize a
deCODE Compound(“deCODE Notice”). The deCODE Notice shall contain a commercially
reasonable offer in writing containing the financial terms under which deCODE is
willing to license the deCODE Compound to MERCK and will include relevant
information about the deCODE Compound including but not limited to any chemical,
biological and clinical data. deCODE will provide MERCK an opportunity to review
any and all relevant information about the deCODE Compound including but not
limited to the foregoing chemical, biological and clinical data.

(iii)                               CONDITIONS TO OPTION EXERCISE; OPTION TERM.
The MERCK Compound Option may be exercised at any time but no later then the
earlier of [**] after the deCODE Notice or the end of the Term. MERCK may
exercise the MERCK Compound Option by sending written notice (“MERCK Exercise
Notice”) to deCODE that MERCK wishes to engage in negotiations for an exclusive
license to the deCODE Compound. MERCK shall have [**] to negotiate in good faith
principal business terms to be enumerated in a non-binding term sheet and [**]
thereafter (“Negotiation Period”) to negotiate in good faith and execute a
definitive agreement for an exclusive license to the deCODE Compound in the
Territory, which may be extended by the Parties on mutual consent.

(iv)                              OPTION LAPSE AND REVIVAL. In the event that
the Parties fail to reach agreement on the terms and conditions of an exclusive
license during the Negotiation Period, deCODE shall have the right to negotiate
with Third Parties for rights to that deCODE Compound; PROVIDED, HOWEVER, that
if deCODE has not licensed rights to that deCODE Compound within [**] after the
end of the Negotiation Period, and if the Term has not yet expired or been
terminated, deCODE grants to MERCK another MERCK Compound Option for that deCODE
Compound exercisable in accordance with Sections 3.1(e) et seq.

(f)                                    deCODE LICENSES.

(i)                                     During the Research Program, MERCK
grants to deCODE a non-exclusive license under MERCK Collaboration Patents,
MERCK Know-How, MERCK Prior Know-How and MERCK Patents solely to perform its
obligations under the Research Program.


--------------------------------------------------------------------------------


(ii)                                  In the event the Research Program expires
or terminates and (1) MERCK has not made at least one payment under Section
3.1(d)(i) or (2) a Change of Control pursuant to which a Competitor obtains
Control of deCODE has not occurred, MERCK grants to deCODE a non-exclusive,
royalty-free license to practice any and all inventions covered by MERCK
Collaboration Patents.

3.2                                 NON-EXCLUSIVE LICENSE GRANT

In the event the making, having made, use, offer for sale, sale or import by
MERCK, its Affiliates or permitted sublicensees of IRCT Compound(s), Test(s) or
Product(s) would infringe during the term of this Agreement a claim of issued
letters patent which deCODE owns or has the rights to license and which patents
are not covered by the grant in Section 3.1, deCODE hereby grants to MERCK, to
the extent deCODE is legally able to do so, a non-exclusive, sublicensable,
royalty-free license in the Territory under such issued letters patent solely
for MERCK to develop, make, have made, use, sell, offer for sale or import IRCT
Compound(s), Test(s) and Product(s) in the Territory.

3.3                                 NO IMPLIED LICENSES.

The Parties do not intend to grant rights under patents or know-how except as
expressly set forth herein and the grant of rights herein does not imply a grant
of rights to patents and know-how Controlled by a Party that may be necessary to
practice the full scope of any right granted herein. Except as otherwise
expressly qualified herein all exclusive licenses granted herein are exclusive
even as to the grantor and no implied rights are retained.

3.4                                 DEVELOPMENT AND COMMERCIALIZATION.

MERCK shall use reasonable efforts, consistent with the usual practice followed
by MERCK in pursuing the commercialization and marketing of its other
pharmaceutical products of a similar commercial value, at its own expense, to
develop and commercialize a Product or Test on a commercially reasonable basis
in such countries in the Territory where in MERCK’s opinion it is commercially
viable to do so.

3.5                                 EXCUSED PERFORMANCE.

In addition to the provisions of Article 7 hereof, the obligation of MERCK with
respect to any Product or Test under Section 3.4 are expressly conditioned upon
the continuing absence of any adverse condition or event relating to the safety
or efficacy of the Product or Test, and the obligation of MERCK to develop or
market any such Product or Test shall be delayed or suspended so long as in
MERCK’s opinion any such condition or event exists.

3.6                                 RIGHT OF FIRST NEGOTIATION.

In the event that MERCK determines that neither it nor its Affiliates will
commercialize an IRCT Compound and in its sole discretion determines that it
will license the commercial rights to a Third Party, it shall notify deCODE of
such decision and shall negotiate exclusively


--------------------------------------------------------------------------------


with deCODE in good faith on the terms and conditions on which it is willing to
license commercial rights to such IRCT Compound for a period of [**]. In the
event that deCODE does not agree upon principal business terms to be enumerated
in a non-binding term sheet within [**] or the Parties do not execute a
definitive agreement on such terms and conditions within [**] thereafter, MERCK
shall have the right to negotiate with Third Parties for the commercial rights
to that IRCT Compound; PROVIDED, HOWEVER, that if MERCK has not licensed
commercial rights to such IRCT Compound to a Third Party within [**] after the
end of the [**] period and if the Term has

not yet expired or been terminated, MERCK grants to deCODE another right of
first negotiation exercisable in accordance with this Section 3.6. In connection
with the rights granted under this Section 3.6, MERCK will provide deCODE with
reasonable opportunity to review any and all relevant information about the IRCT
Compound including but not limited to chemical, biological and clinical data.
deCODE’s rights under this Section 3.6 shall be subject only to any conflicting
or superceding rights of Third Parties with respect to a particular IRCT
Compound that were granted prior to the compound’s selection under Section 2.4.

4.                                       CONFIDENTIALITY AND PUBLICATION

4.1                                 NONDISCLOSURE OBLIGATION.

All Information disclosed by one Party to the other Party hereunder shall be
maintained in confidence by the receiving Party and shall not be disclosed to
non-Party or used for any purpose except as set forth herein without the prior
written consent of the disclosing Party, except to the extent that such
Information:

(a)                                  is known by receiving Party at the time of
its receipt, and not through a prior disclosure by the disclosing Party, as
documented by the receiving Party’s business records;

(b)                                 is properly in the public domain;

(c)                                  is subsequently disclosed to the receiving
Party by a Third Party who may lawfully do so and is not under an obligation of
confidentiality to the disclosing Party;

(d)                                 is developed by the receiving Party
independently of Information received from the disclosing Party, as documented
by the receiving Party’s business records;

(e)                                  is disclosed to governmental or other
regulatory agencies in order to obtain patents or to gain or maintain approval
to conduct clinical trials or to market Product or Tests, but such disclosure
may be only to the extent reasonably necessary to obtain patents or
authorizations.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the receiving
Party unless the combination itself and


--------------------------------------------------------------------------------


principle of operation are published or available to the general public or in
the rightful possession of the receiving party.

4.1.2                        Notwithstanding the obligations of confidentiality
and prohibitions on use, it shall not be a breach of a Party’s obligations under
this Section 4.1 to disclose Proprietary Information:

(a)                                  to Third Parties under confidentiality
provisions at least as stringent as those in this Agreement, for consulting,
manufacturing development, manufacturing, external testing, marketing trials and
to Third Parties who are sublicensees or other development/marketing partners of
the Parties with respect to any of the subject matter of this Agreement; or

(b)                                 in compliance with applicable laws or
regulations (including the disclosure requirements of the U.S. Securities and
Exchange Commission, NASDAQ or any stock exchange on which securities issued by
such Party or its Affiliates are traded) or order by a court or other regulatory

body having competent jurisdiction; provided that if a Party is so required to
disclose Information that is subject to the non-disclosure provisions of this
Section 4.1 or 4.2, such Party shall promptly inform the other Party of the
disclosure that is being sought in order to provide the other Party an
opportunity to challenge or limit the disclosure obligations except where
impracticable for necessary disclosures (for example, to physicians conducting
studies or to health authorities). Information that is disclosed by judicial or
administrative process shall remain otherwise subject to the confidentiality and
non-use provisions of this Section 4.1 and Section 4.2, and the Party disclosing
Information pursuant to law or court order shall take all steps reasonably
necessary, including without limitation obtaining an order of confidentiality,
to ensure the continued confidential treatment of such Information.

4.2                                 deCODE KNOW-HOW.

deCODE agrees to use its best efforts to keep all deCODE Know-How and deCODE
Prior Know-How confidential except as may be agreed by the Parties under Section
4.3. deCODE agrees that to the extent deCODE Prior Know-how will be disclosed to
Third Parties for use outside of the Disease Areas that such disclosure to a
Third Party will be subject to obligations of non-disclosure similar to those in
Section 4.1 above.

4.3                                 PUBLICATION.

MERCK and deCODE each acknowledge the other Party’s interest in publishing the
results of its research in order to obtain recognition within the scientific
community and to advance the state of scientific knowledge. Each Party also
recognizes the mutual interest in obtaining valid patent protection and in
protecting business interests and trade secret information. Consequently, except
for disclosures permitted pursuant to Section 4.1, either Party, its employees
or consultants wishing to make a publication shall deliver to the other Party a
copy of the proposed written publication or an outline of an oral disclosure at
least sixty (60) days prior to submission for publication or


--------------------------------------------------------------------------------


presentation. The reviewing Party shall have the right (a) to propose
modifications to the publication or presentation for patent reasons, trade
secret reasons or business reasons or (b) to request a reasonable delay in
publication or presentation in order to protect patentable information. If the
reviewing Party requests a delay, the publishing Party shall delay submission or
presentation for a period of ninety (90) days to enable patent applications
protecting each Party’s rights in such information to be filed in accordance
with Article 7 below. Upon expiration of such ninety (90) days, the publishing
Party shall be free to proceed with the publication or presentation. If the
reviewing Party requests modifications to the publication or presentation, the
publishing Party shall edit such publication to prevent disclosure of trade
secret or proprietary business information prior to submission of the
publication or presentation.

4.4                                 PUBLICITY/USE OF NAMES.

No disclosure of the existence of, or the terms of, this Agreement may be made
by either Party, and no Party shall use the name, trademark, trade name or logo
of the other Party or its employees in any publicity, news release or disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party. Nothing in this Agreement shall prevent
either Party from issuing statements that such Party determines to be necessary
to comply with applicable law (including the disclosure requirements of the U.S.
Securities and Exchange Commission, NASDAQ or any other stock exchange on which
securities issued by such Party are traded); provided, HOWEVER, that, the
disclosing Party shall provide the other Party with a copy of

the proposed text of such statements sufficiently in advance of the scheduled
release thereof to afford such other Party a reasonable opportunity to review
and comment upon the proposed text and the disclosing Party shall take all
reasonable steps to limit such disclosure solely to fulfill its legal
obligations.

4.5                                 IMPROPER DISCLOSURES.

In the event that either Party discloses Information other than in accordance
with Sections 4.3 and 4.4, the non-breaching Party shall have the right to seek
compensation from the breaching Party in addition to and not in place of any
other non-monetary remedies available for such breach of Sections 4.3 and 4.4.
Entitlement to compensation and the amount of the compensation shall be
submitted to dispute resolution in accordance with Section 10.6.

5.                                       PAYMENTS; ROYALTIES AND REPORTS

5.1                                 RESEARCH PROGRAM FUNDING

(a) PARTY CONTRIBUTIONS. As set forth herein each Party has an ongoing financial
obligation to support the Research Program. Neither Party shall be obligated to
provide a higher level of support than agreed upon in the Budget for any
Calendar Year. In accordance with the Budget and with funding process set out in
Schedule 5.1, MERCK shall be responsible for [**] of the operational expenses of
the Research


--------------------------------------------------------------------------------


Program and deCODE shall be responsible for [**] of the operational expenses.
These shared operational expenses shall be limited solely to [CONFIDENTIAL
TREATMENT REQUESTED], as reflected in Schedule 5.1, and the Parties contemplate
that deCODE shall provide approximately [CONFIDENTIAL TREATMENT REQUESTED]
provided by MERCK. Without its consent, deCODE shall not be obligated to share
responsibility for operational expenses that result from aggregate [CONFIDENTIAL
TREATMENT REQUESTED]. Subject to the methodology set forth in Schedule 5.1, such
other methodologies as the Operating Committee may expressly approve and in
accordance with the Budget, operational expenses incurred by either Party shall
be determined in accordance with that Party’s regular accounting methods,
consistently applied.

(b) BUDGET PREPARATION. The estimated expenditures for that portion of the first
Calendar Year beginning on the Effective Date and ending on December 31st shall
be set forth in the Budget which will be attached hereto as Schedule 2.6
following its preparation by the Operating Committee and approval by the
Executive Committee. By the initial September 15th following the Effective Date
of the Agreement and for each subsequent September 15th, the Operating Committee
shall prepare a Budget for the upcoming Calendar Year for approval by the
Executive Committee.

(c) RESEARCH PAYMENTS. MERCK shall pay to deCODE, in advance on a quarterly
basis at the beginning of each Calendar Quarter its estimated MERCK Share for
that Calendar Quarter. The initial payment shall be made within thirty days of
approval of the initial Budget by the Executive Committee. Within sixty (60)
days following the end of a Calendar Quarter, the Parties shall meet and
determine actual expenditures in employee time and expenses properly
attributable to the Research Program for that Calendar Quarter. The combined
total of expenditures shall be the Research Program Expenditures for that
Calendar Quarter. The MERCK Share shall be determined in accordance with
Schedule 5.1 and the Parties shall reconcile the

differences between contribution obligations and expenditures by payment of the
appropriate amount of money from one Party to the other Party in accordance with
Schedule 5.1.

(d) ANCILLARY PAYMENTS BY MERCK. Certain expenditures directly associated with
the conduct of the IRCT in accordance with Section 2.3 shall be borne solely by
MERCK and shall not be considered part of the Research Program funding subject
to the defined contributions of the Parties. These expenditures shall include
[**] and only those costs of a similar nature agreed to in writing by the
parties.

(e) PAYMENT FOR ABANDONED IRCT COMPOUNDS. If MERCK in its sole discretion for
reasons other than safety or efficacy elects to abandon development of an IRCT
Compound, and provided that (i) MERCK has elected not to offer commercialization
rights to deCODE pursuant to Section 3.6, and (ii) there is or will be no
Product in the same Disease Area as the abandoned IRCT Compound for which deCODE
has received or may receive payments under either Section 5.3 or 5.4, THEN MERCK
shall be obligated to pay deCODE [**] of its costs and expenses incurred to
provide the FTEs dedicated to the development of that IRCT Compound under the
Research Program PROVIDED, HOWEVER, that MERCK shall


--------------------------------------------------------------------------------


not be obligated to pay deCODE until the later of the end of the Research
Program Term including any Extended Research Program Term or the date on which
no other IRCT Compounds in the same Disease Area as the abandoned IRCT Compound
are being developed by MERCK.

5.2                                 CONSIDERATION FOR LICENSE

In partial consideration for the licenses granted herein under the Patent Rights
and deCODE Know-How, upon the terms and conditions contained herein, MERCK shall
pay to deCODE a total of ten million ($10,000,000) dollars as a non-refundable
exclusivity license and technology access signature fee for all of the diseases
within the Disease Area within thirty (30) days of the Effective Date. This
payment is comprised of four equal payments of two million five hundred thousand
($2,500,000) dollars.

If deCODE rejects the initial [**] MERCK nominated compounds from [CONFIDENTIAL
TREATMENT REQUESTED] for an Information Rich Clinical Trial pursuant to Section
2.4, THEN at any time prior to deCODE’s acceptance of a subsequent MERCK
nominated compound in the [CONFIDENTIAL TREATMENT REQUESTED], MERCK may demand
by written notice to deCODE the payment of [**] dollars. deCODE shall make such
payment to MERCK within thirty (30) days of the notice. Effective when MERCK
gives such notice, this Agreement shall be deemed terminated with respect to
such Non-Exclusive Disease Areas, after which time neither MERCK nor deCODE
shall have further rights or obligations with respect to the conduct of the
Research Program in such Non-Exclusive Disease Area under Section 2, and all
licenses, options and other rights granted to either Party under Section 3 with
respect to such Non-Exclusive Disease Area shall terminate.

5.3                                 MILESTONE PAYMENTS

Subject to the terms and conditions in this Agreement, MERCK shall pay to deCODE
the following milestone payments:

(a)                                  MERCK will pay a milestone of [CONFIDENTIAL
TREATMENT

REQUESTED].

(b)                                 MERCK will pay a milestone of [CONFIDENTIAL
TREATMENT

REQUESTED].

MERCK shall notify deCODE in writing within thirty (30) days upon the
achievement of the milestone for each Product or Test, and shall make the
appropriate milestone payment within thirty (30) days of the achievement of such
milestone. The milestone payment shall be payable only upon the [**] achievement
of such milestone for any Test or Product containing a unique IRCT Compound and
no amounts shall be due hereunder for [**] achievement of such milestone with
other Tests or Products containing that IRCT Compound. No milestone payment
shall be due under 5.3 (a) for any Product containing a Related IRCT Compound if
a milestone under Section 5.3(a) has been paid for a Product containing an IRCT
Compound that the Related IRCT Compound was derived from or that the Related
IRCT Compound is [CONFIDENTIAL TREATMENT REQUESTED] unless the Product also
contains an IRCT Compound that would otherwise qualify for the milestone under
this Section 5.3. In the event that MERCK makes a payment under Section 5.3(a)
for a Product containing a Related IRCT Compound, it shall have no further
obligation to make


--------------------------------------------------------------------------------


milestone payments under Section 5.3(a) for (i) any other Product containing
that Related IRCT Compound; (ii) the IRCT Compound that it is a [CONFIDENTIAL
TREATMENT REQUESTED] of under Section 1.60(a); or (iii) any other compound that
is a Related IRCT Compound because it is a [CONFIDENTIAL TREATMENT REQUESTED] of
the IRCT Compound of (ii).

5.4                                 ROYALTIES

5.4.1                        ROYALTIES PAYABLE BY MERCK.

(a) Subject to the terms and conditions of this Agreement, MERCK shall pay to
deCODE royalties on a country-by-country basis in an amount equal to:

(i) MERCK will pay a royalty of [**] to deCODE on MERCK’s Net Sales of Product.

(ii)                                  In the event there is no Valid Patent
Claim of a MERCK Compound Patent in a country, the royalty due for Net Sales in
that country shall be [**] percent of those royalty rates set forth in Section
5.4.1 (a)(i).

(iii)                               Royalties on each Product at the rate set
forth above shall be effective as of the date of First Commercial Sale of
Product in a country and shall continue until the later of (A) the expiration of
the last Valid Patent Claim of a MERCK Compound Patent in that country or (B)
until the tenth (10th) anniversary of the First Commercial Sale in such country,
subject to the following conditions:

(1)                                  that only one royalty shall be due with
respect to the same unit of Product;

(2)                                  that no royalties shall be due upon the
sale or other transfer among MERCK or its Affiliates or sublicensees, but in
such cases the royalty shall be due and calculated upon MERCK’s or its
Affiliate’s or sublicensee’s Net Sales to the first independent Third Party; and

(3)                                  no royalties shall accrue on the
disposition of Product in reasonable quantities by MERCK or its Related Parties
as samples (promotion or otherwise) or as donations (for example, to non-profit
institutions or government agencies for a non-commercial purpose).

(b)                                 Subject to the terms and conditions of this
Agreement, MERCK shall pay to deCODE royalties on a Test-by-Test and a
country-by-country basis of [**] of MERCK’s Net Sales of Tests.

5.4.2                        CHANGE IN SALES PRACTICES.

The Parties acknowledge that during the term of this Agreement, MERCK’s sales
practices for the marketing and distribution of Product or Tests may change to
the extent to which the calculation of the payment for royalties on Net Sales
may become impractical or even impossible. In such event the Parties agree to
meet and discuss in good faith new ways of compensating deCODE to the extent
currently contemplated under


--------------------------------------------------------------------------------


Section 5.4.1.

5.4.3                        ROYALTIES FOR BULK COMPOUND.

In those cases where MERCK sells bulk IRCT Compound or Related IRCT Compound
rather than Product in packaged form to an independent Third Party, the royalty
obligations of this Section 5.4 shall be applicable to the bulk IRCT Compound or
Related IRCT Compound.

5.4.4                        COMPETITIVE PRODUCT.

In the event a Competitive Product is sold in a country, then the royalty term
set out in Section 5.4.1.(a)(iii) for the corresponding Product shall be [**]
from First Commercial Sale without regard to the existence of a Valid Patent
Claim and royalties shall be reduced in accordance Section 5.4.1(a)(ii) .

5.5                                 REPORTS; PAYMENT OF ROYALTY

During the term of the Agreement following the First Commercial Sale of a
Product or Test, MERCK shall furnish to deCODE a quarterly written report for
the Calendar Quarter showing the Net Sales of all Products or Tests subject to
royalty payments sold by MERCK and its Related Parties in the Territory during
the reporting period and the royalties payable under this Agreement. Reports
shall be due on the sixtieth (60) day following the close of each Calendar
Quarter. Royalties shown to have accrued by each royalty report shall be due and
payable on the date such royally report is due. MERCK shall keep complete and
accurate records in sufficient detail to enable the royalties payable hereunder
to be determined.

5.6.                              AUDITS

5.6.1                        Upon the written request of deCODE and not more
than once in each Calendar Year, MERCK shall permit an independent certified
public accounting firm of nationally recognized standing selected by deCODE and
reasonably acceptable to MERCK, at deCODE’s expense, to have access during
normal business hours to such of the records of MERCK as may be reasonably
necessary to verify the accuracy of the royalty reports hereunder for any year
ending not more than twenty-four (24) months prior to the date of such request.
The accounting firm shall disclose to deCODE only whether the royalty reports
are correct or incorrect and the specific details concerning any discrepancies.
No other information shall be provided to deCODE.

5.6.2                        If such accounting firm correctly identifies a
discrepancy made during such period, the appropriate Party shall pay the other
Party the amount of the discrepancy within thirty (30) days of the date deCODE
delivers to MERCK such accounting firm’s written report so correctly concluding,
or as otherwise agreed upon by the Parties. The fees charged by such accounting
firm shall be paid by deCODE, PROVIDED, HOWEVER, if the payments made or payable
were at least

[**] dollars below and less than [**] of the amount that should have been paid
during the period in question, MERCK shall also reimburse deCODE for the
reasonable costs of such audit.


--------------------------------------------------------------------------------


5.6.3                        MERCK shall include in each sublicense granted by
it pursuant to this Agreement a provision requiring the sublicensee to make
reports to MERCK, to keep and maintain records of sales made pursuant to such
sublicense and to grant access to such records by deCODE’s independent
accountant to the same extent required of MERCK under this Agreement. Upon the
expiration of twenty-four (24) months following the end of any year, the
calculation of royalties payable with respect to such year shall be binding and
conclusive upon deCODE, and MERCK and its sublicensees shall be released from
any liability or accountability with respect to royalties for such year.

5.6.4                        Upon the expiration of twenty-four (24) months
following the end of any year, the calculation of royalties payable with respect
to such year shall be binding and conclusive upon deCODE, and MERCK and its
Related Parties shall be released from any liability or accountability with
respect to royalties for such year.

5.6.5                        deCODE shall treat all financial information
subject to review under this Section 5.6 or under any sublicense agreement in
accordance with the confidentiality and non-use provisions of this Agreement,
and shall cause its accounting firm to enter into an acceptable confidentiality
agreement with MERCK and/or its Related Parties obligating it to retain all such
information in confidence pursuant to such confidentiality agreement.

5.7                                 PAYMENT EXCHANGE RATE

All payments to be made by MERCK to deCODE under this Agreement shall be made in
United States dollars and may be paid by check made to the order of deCODE or
bank wire transfer in immediately available funds to such bank account in the
United States designated in writing by deCODE from time to time. In the case of
sales outside the United States, the rate of exchange to be used in computing
the amount of currency equivalent in United States dollars due deCODE shall be
made at the rate of exchange and on the periodic schedule used by MERCK for its
own financial reporting purposes at such time.

5.8                                 INCOME TAX WITHHOLDING

If laws, rules or regulations require withholding of income taxes or other taxes
imposed upon payments set forth in this Article 5, MERCK shall make such
withholding payments as required and subtract such withholding payments from the
payments set forth in this Article 5. MERCK promptly shall notify deCODE of such
withholding and shall submit appropriate proof of payment of the withholding
taxes to deCODE within a reasonable period of time.

6.                                       REPRESENTATIONS AND WARRANTIES

6.1                                 REPRESENTATION AND WARRANTY

(a)                                  deCODE represents and warrants to MERCK
that as of the date of this Agreement:

(i)                                     it has the full right, power and
authority to enter into this Agreement, to perform the Research Program and to
grant the


--------------------------------------------------------------------------------


licenses granted under Article 3 hereof;

(ii)                                  it has not previously assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
Patent Rights, deCODE Know-How or deCODE Prior Know-How;

(iii)                               to the best of deCODE’s knowledge, it is the
sole and exclusive owner of the Patent Rights and deCODE Know-How(excluding
those rights included in the foregoing on basis that deCODE has Control solely
through license rights from a Third Party), all of which are (and shall be, in
the case of deCODE Information and Invention) free and clear of any liens,
charges and encumbrances, and no other person, corporate or other private
entity, or governmental entity or subdivision thereof, has or shall have any
claim of ownership whatsoever with respect to the Patent Rights and deCODE
Know-How;

(iv)                              there are no claims, judgments or settlements
against or owed by deCODE or pending or threatened claims or litigation relating
to the Patent Rights, deCODE Know-How and deCODE Prior Know-How(excluding those
rights included in the foregoing on basis that deCODE has Control solely through
license rights from a Third Party); and

(v)                                 deCODE has disclosed to MERCK all reasonably
relevant information regarding the Patent Rights and deCODE Know-How licensed
under this Agreement, including without limitation the existence of any patent
opinions obtained by deCODE related thereto.

(b) MERCK represents and warrants to deCODE that as of the date of this
Agreement:

(i)                                     it has the full right, power and
authority to enter into this Agreement, to perform the Research Program and to
grant the licenses granted under Article 3 hereof;

(ii)                                  it has not previously assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
MERCK Patents, MERCK Collaboration Patents, Joint Collaboration Patents, MERCK
Know-How or MERCK Prior Know-How;

(iii)                               to the best of MERCK’s knowledge, it is the
sole and exclusive owner of MERCK Patents, MERCK Collaboration Patents, MERCK
Know-How or MERCK Prior Know-How(excluding those rights included in the
foregoing on basis that MERCK has Control solely through license rights from a
Third Party), all of which are (and shall be, in the case of MERCK Information
and Invention) free and clear of any liens, charges and encumbrances, and no
other person, corporate or other private entity, or governmental entity or
subdivision thereof, has or shall have any claim of ownership whatsoever with
respect to MERCK Patents, MERCK Collaboration Patents, Joint Collaboration
Patents, MERCK Know-How or MERCK Prior Know-How;

(iv)                              there are no claims, judgments or settlements
against or owed


--------------------------------------------------------------------------------


by MERCK or pending or threatened claims or litigation relating to the MERCK
Patents, MERCK Collaboration Patents, Joint Collaboration Patents, MERCK
Know-How or MERCK Prior Know-How(excluding those rights included in the
foregoing on basis that MERCK has Control solely through license rights from a
Third Party).

7.                                       PATENT PROVISIONS

7.1                                 OWNERSHIP, FILING, PROSECUTION AND
MAINTENANCE OF PATENTS

7.1.1                        deCODE shall retain all right, title and interest
in and to deCODE Generalized Technology, deCODE Genomics Data, deCODE Know-How,
deCODE Prior Know-How, deCODE Collaboration Patents and deCODE Patents, subject
to the licenses granted to MERCK pursuant to Section 3.1.

7.1.2                        MERCK shall retain all right, title and interest in
and to the MERCK Know-How, MERCK Collaboration Patents and MERCK Patents,
subject to the licenses granted to deCODE pursuant to Section 3.1.

7.1.3                        Subject to the licenses granted hereunder:

(i)                                     rights to deCODE Information and
Inventions shall belong to deCODE;

(ii)                                  rights to MERCK Information and Inventions
shall belong to MERCK; and

(iii)                               rights to Joint Information and Inventions
shall belong jointly to deCODE and to MERCK.

Except as expressly set forth in this Agreement, the Parties shall follow United
States laws of inventorship, ownership, and patenting rights including a Party’s
ability to exploit joint inventions without accounting to each other.

7.1.4                        deCODE agrees to file, prosecute and maintain in
the Territory, upon appropriate consultation with MERCK, the Patent Rights
licensed to MERCK under this Agreement; PROVIDED, HOWEVER, with respect to Joint
Information and Inventions, MERCK shall have the first right to file patent
applications for such Joint Information and Inventions. With respect to deCODE
Information and Inventions, deCODE may elect not to file and if so MERCK shall
have the right to file patent applications. In such event, deCODE shall execute
such documents and perform such acts at deCODE’s expense as may be reasonably
necessary to effect an assignment of such Patent Rights to MERCK in a timely
manner to allow MERCK to continue such prosecution or maintenance. In each case,
the filing Party shall give the non-filing Party an opportunity to review the
text of the application before filing, shall consult with the non-filing Party
with respect thereto, and shall supply the non-filing Party with a copy of the
application as filed, together with notice of its filing date and serial number.
deCODE shall keep MERCK advised of the status of the actual and prospective
patent filings and upon the request of MERCK, provide advance copies of any
papers related to the filing, prosecution and maintenance of such patent
filings. deCODE shall promptly give notice to MERCK of the grant, lapse,
revocation,


--------------------------------------------------------------------------------


surrender, invalidation or abandonment of any Patent Rights licensed to MERCK
for which deCODE is responsible for the filing, prosecution and maintenance.
With respect to all filings hereunder, the filing Party shall be responsible for
payment of all costs and expenses related to such filings, except with respect
to filings related to Joint Collaboration Patents, the costs and expenses of
which shall be borne equally by the Parties.

In the event that a Party elects not to contribute to the costs and expenses
incurred in connection with a filing related to a Joint Collaboration Patent in
any country, such Party shall be deemed to have abandoned its rights with
respect to such Joint Collaboration Patent in such country.

7.2                                 OPTION OF MERCK TO PROSECUTE AND MAINTAIN
PATENTS

deCODE shall give notice to MERCK of any desire to cease prosecution and/or
maintenance of Patent Rights on a country by country basis in the Territory and,
in such case, shall permit MERCK, at its sole discretion, to continue
prosecution or maintenance of such Patent Rights at its own expense. If MERCK
elects to continue prosecution or maintenance or to file based on deCODE’s
election not to file pursuant to Section 7.1 above, deCODE shall execute such
documents and perform such acts at deCODE’s expense as may be reasonably
necessary to effect an assignment of such Patent Rights to MERCK in a timely
manner to allow MERCK to continue such prosecution or maintenance.

7.3                                 INTERFERENCE, OPPOSITION, REEXAMINATION AND
REISSUE

(a)                                  deCODE shall, within ten (10) days of
learning of such event, inform MERCK of any request for, or filing or
declaration of, any interference, opposition, or reexamination relating to
Patent Rights. MERCK and deCODE shall thereafter consult and cooperate fully to
determine a course of action with respect to any such proceeding. MERCK shall
have the right to review and approve any submission to be made in connection
with such proceeding.

(b)                                 deCODE shall not initiate any reexamination,
interference or reissue proceeding relating to Patent Rights without the prior
written consent to MERCK, which consent shall not be unreasonably withheld.

(c)                                  In connection with any interference,
opposition, reissue, or reexamination proceeding relating to Patent Rights,
MERCK and deCODE will cooperate fully and will provide each other with any
information or assistance that either may reasonably request. deCODE shall keep
MERCK informed of developments in any such action or proceeding, including, to
the extent permissible by law, consultation and approval of any settlement, the
status of any settlement negotiations and the terms of any offer related
thereto.

(d)                                 deCODE shall bear the expense of any
interference, opposition, reexamination, or reissue proceeding relating to
Patent Rights, except with respect to proceedings related to Joint Collaboration
Patents, the costs and expenses of which shall be borne equally by the Parties.
In the event that a Party elects not to contribute to the costs and expenses
incurred in connection with a proceeding in a country related


--------------------------------------------------------------------------------


to a Joint Collaboration Patent, such Party shall be deemed to have abandoned
its rights with respect to such Joint Collaboration Patent in that country.

7.4                                 ENFORCEMENT AND DEFENSE

(a)                                  deCODE shall give MERCK notice of either
(i) any infringement of Patent Rights, or (ii) any misappropriation or misuse of
deCODE Know-How, that may come to deCODE’s attention. MERCK and deCODE shall
thereafter consult and cooperate fully to determine a course of action,
including but not limited to the commencement of legal action by either or both
MERCK and deCODE, to terminate any infringement of Patent Rights or any
misappropriation or misuse

of deCODE Know-How. However, deCODE, upon notice to MERCK, shall have the first
right to initiate and prosecute such legal action in the name of deCODE and
MERCK, or to control the defense of any declaratory judgment action relating to
Patent Rights or deCODE Know-How. deCODE shall promptly inform MERCK if it
elects not to exercise such first right and MERCK shall thereafter have the
right to either initiate and prosecute such action or to control the defense of
such declaratory judgment action in the name of MERCK and, if necessary, deCODE.
Each Party shall have the right to be represented by counsel of its own choice.
The Party initiating a prosecution relating to Patent Rights shall bear the
expense of such prosecution, except with respect to prosecutions related to
Joint Collaboration Patents, the costs and expenses of which shall be borne
equally by the Parties. In the event that a Party elects not to contribute to
the costs and expenses incurred in connection with a prosecution related to a
Joint Collaboration Patent in a country, such Party shall be deemed to have
abandoned its rights with respect to such Joint Collaboration Patent in that
country.

(b)                                 In the event that deCODE elects not to
initiate and prosecute an action as provided in paragraph (a), and MERCK elects
to do so, the costs of any agreed-upon course of action to terminate
infringement of Patent Rights or misappropriation or misuse of deCODE Know-How,
including without limitation the costs of any legal action commenced or the
defense of any declaratory judgment, shall be shared equally by deCODE and
MERCK.

(c)                                  For any action to terminate any
infringement of Patent Rights or any misappropriation or misuse of deCODE
Know-How, in the event that MERCK is unable to initiate or prosecute such action
solely in its own name, deCODE will join such action voluntarily and will
execute and cause its Affiliates to execute all documents necessary for MERCK to
initiate litigation to prosecute and maintain such action. In connection with
any action, MERCK and deCODE will cooperate fully and will provide each other
with any information or assistance that either may reasonably request. Each
Party shall keep the other informed of developments in any action or proceeding,
including, to the extent permissible by law, the consultation and approval of
any settlement negotiations and the terms of any offer related thereto.

(d)                                 Any recovery obtained by either or both
MERCK and deCODE in connection with or as a result of any action contemplated by
this


--------------------------------------------------------------------------------


section, whether by settlement or otherwise, shall be shared in order as
follows:

(i)                                     the Party which initiated and prosecuted
the action shall recoup all of its costs and expenses incurred in connection
with the action;

(ii)                                  the other Party shall then, to the extent
possible, recover its costs and expenses incurred in connection with the action;
and

(iii)                               the amount of any recovery remaining shall
then be allocated between the Parties on a PRO RATA basis taking into
consideration the relative economic losses suffered by each Party. By way of
example and not limitation, MERCK may suffer lost profit from the loss of sales
of Product or Tests and deCODE may suffer lost royalty income on the loss of
sales.

(e)                                  deCODE shall inform MERCK of any
certification regarding any Patent Rights it has received pursuant to either 21
U.S.C. Sections 355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or it successor
provisions or any similar provisions in a country in the Territory other than
the United States and shall provide MERCK with a copy of such certification
within five (5) days of receipt. deCODE’s and MERCK’s rights with respect to the
initiation and prosecution of any legal action as a result

of such certification or any recovery obtained as a result of such legal action
shall be as defined in paragraphs 7.4(a)-(d) hereof; PROVIDED, HOWEVER, deCODE
shall exercise its first right to initiate and prosecute any action and shall
inform MERCK of such decision within ten (10) days of receipt of the
certification, after which time MERCK shall have the right to initiate and
prosecute such action.

7.5                                 PATENT TERM RESTORATION

The Parties hereto shall cooperate with each other in obtaining patent term
restoration or supplemental protection certificates or their equivalents in any
country in the Territory where applicable to Patent Rights. In the event that
elections with respect to obtaining such patent term restoration are to be made,
MERCK shall have the right to make the election and deCODE agrees to abide by
such election.

8.                                       TERM AND TERMINATION

8.1                                 TERM AND EXPIRATION.

This Agreement shall be effective as of the Effective Date and unless terminated
earlier pursuant to Sections 8.2 or 8.3 below, this Agreement shall continue in
effect until expiration of all payment obligations hereunder. Upon expiration of
this Agreement due to the expiration of all payment obligations, MERCK’s
licenses pursuant to Section 3.1 and 3.2 shall become fully paid-up, perpetual
licenses.

8.2                                 TERMINATION BY A PARTY.


--------------------------------------------------------------------------------


Notwithstanding anything contained herein to the contrary, after the Research
Program has ended or been terminated and if no IRCT Compounds are being sold as
Products and no IRCT Compounds are in development, MERCK shall have the right to
terminate this Agreement at any time in its sole discretion by giving ninety
(90) days’ advance written notice to deCODE. Not later than thirty (30) days
after the date of such termination, each Party shall return or cause to be
returned to the other Party all Information in tangible form received from the
other party and all copies thereof, except that each party may retain one copy
in its confidential files for records purposes. In the event of termination
under this Section 8.2: (i) each Party shall pay all amounts then due and owing
as of the termination date; and (ii) except for the surviving provisions set
forth in Section 8.4 hereof, the rights and obligations of the parties hereunder
shall terminate as of the date of such termination; PROVIDED, HOWEVER, that
MERCK retain all licenses granted under Section 3.1 in the scope that existed
immediately prior to termination.

8.3                                 TERMINATION FOR CAUSE

8.3.1                        CAUSE FOR TERMINATION.

This Agreement may be terminated at any time during the term of this Agreement
upon written notice by either Party if the other Party is in breach of its
material obligations hereunder by causes and reasons within its control and has
not cured such breach within ninety (90) days after notice requesting cure of
the breach; PROVIDED, HOWEVER, in the event of a good faith dispute with

respect to the existence of a material breach, the ninety (90) day cure period
shall be tolled until such time as the dispute is resolved pursuant to Section
10.6 hereof.

8.3.2                        EFFECT OF TERMINATION FOR CAUSE ON LICENSE.

(a)                                  If MERCK terminates this Agreement under
Section 8.3.1, MERCK’s licenses pursuant to Sections 3.1 and 3.2 shall be
subject only to MERCK’s continuing obligations of compensation, reporting and
confidentiality to deCODE under Sections 2.7.2(a), 4, 5.3 and 5.4 and otherwise
may not be terminated nor circumscribed for any other reason. In addition,
deCODE shall at MERCK’s request promptly return or cause to be returned to MERCK
all Products and Tests, IRCT Compounds, Related IRCT Compounds, Information in
tangible form, and all substances or compositions delivered or provided by
MERCK, as well as any other material provided by MERCK in any medium. If deCODE
terminates this Agreement under Section 8.3.1, (1) if MERCK has not paid any
Exclusive License Fees prior to termination then MERCK’s licenses under Section
3.1(b) and (d) become non-exclusive; (2) if MERCK pays an Exclusive License Fee
at any time prior to the date of termination, then its license rights under
Section 3.1 (b) and (d) to the corresponding Elected Disease become exclusive
licenses; (3) MERCK’s licenses under Section 3.1(a) survive any termination of
the Agreement by deCODE and to the extent that any IRCT Compounds, Related IRCT
Compounds, Tests or Products exist, subject to MERCK’s continuing obligations of
compensation, reporting and confidentiality to deCODE under Sections


--------------------------------------------------------------------------------


2.7.2, 4, 5.3 and 5.4.

(b)                                 If this Agreement is rejected by or on
behalf of deCODE under Section 365 of the United States Bankruptcy Code (the
“Code”), all licenses and rights to licenses granted under or pursuant to this
Agreement by deCODE to MERCK are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Code. The Parties agree that
MERCK, as a licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the Code, and that upon
commencement of a bankruptcy proceeding by or against deCODE under the Code,
MERCK shall be entitled to a complete duplicate of or complete access to (as
MERCK deems appropriate), any such intellectual property and all embodiments of
such intellectual property. Such intellectual property and all embodiments
thereof shall be promptly delivered to MERCK (i) upon any such commencement of a
bankruptcy proceeding upon written request therefore by MERCK, unless deCODE
elects to continue to perform all of its obligations under this Agreement or
(ii) if not delivered under (i) above, upon the rejection of this Agreement by
or on behalf of deCODE upon written request therefore by MERCK. If the Agreement
is rejected by or on behalf of deCODE under any provisions of bankruptcy or
insolvency law of any other country, it is the Parties intent that the licenses
of rights of intellectual property shall not be subject to termination and that
MERCK shall be entitled to a complete duplicate of or complete access to (as
MERCK deems appropriate), any such intellectual property and all embodiments of
such intellectual property or to the maximum protections afforded to licensees
under the applicable law.

The foregoing provisions of Subsection 8.3.2(a) are without prejudice to any
rights MERCK may have arising under the Code or other applicable law.

8.4                                 EFFECT OF EXPIRATION OR TERMINATION;
SURVIVAL

Expiration or termination of the Agreement shall not relieve the Parties of any
obligation accruing prior to such expiration or termination. Any expiration or
termination of this Agreement shall be

without prejudice to the rights of either Party against the other accrued or
accruing under this Agreement prior to expiration or termination, including
without limitation the obligation to pay royalties for Product(s), Tests,
Related IRCT Compounds or IRCT Compound sold prior to such expiration
termination. In the event this Agreement expires or is terminated during the
pendency of an IRCT, the Parties shall arrange for orderly completion or early
termination of such IRCT, including making provision for payment for all
non-cancelable expenses associated therewith. The provisions of Article 4 shall
survive the expiration or termination of the Agreement and shall continue in
effect for ten (10) years. In addition, the provisions of Articles 1, 4, 5, 6
and 7, and Sections 2.7, 8.4 and 10.6 shall survive any expiration or
termination of this Agreement.

9.                                       INDEMNIFICATION; INSURANCE; LIABILITY


--------------------------------------------------------------------------------


9.1                                 INDEMNIFICATION

9.1.1                        INDEMNIFICATION BY MERCK.

MERCK shall indemnify and hold harmless deCODE, its Affiliates, any present or
future parent or subsidiary of them, and their respective officers, directors,
employees, agents and Affiliates (collectively in this Section 9.1 referred to
as “deCODE”) from and against any and all losses, liabilities, damages
including, but not limited to, reasonable counsel fees, actually incurred by
deCODE in defending against any litigation or any claim whatsoever by a Third
Party and any and all amounts reasonably paid in settlement of any claim or
litigation, any settlement payments (which shall first be subject to MERCK’s
prior written consent, not to be unreasonably withheld) (collectively in this
section referred to as “deCODE Losses”), PROVIDED such deCODE Losses arise
solely out of (i) the promotion, marketing, distribution and sale, whether
directly or through distributors, of the Products or Tests, or (ii) the
negligence, recklessness or wrongful intentional acts or omissions of MERCK, its
Affiliates or its sublicensees, if any, or their respective directors, officers,
employees or agents, in connection with the performance by MERCK under this
Agreement; and PROVIDED further, that this obligation by MERCK shall not apply
in the event that such deCODE Losses are attributable in any manner to any
intentional act or negligence, willful or otherwise, of deCODE.

9.1.2                        INDEMNIFICATION BY deCODE.

deCODE shall indemnify and hold harmless MERCK, its Affiliates, any present or
future parent or subsidiary of them, and their respective officers, directors,
employees, agents and Affiliates (collectively in this Section 9.1.2 referred to
as “MERCK”) from and against any and all losses, liabilities, damages including,
but not limited to, reasonable counsel fees, actually incurred by MERCK in
defending against any litigation or any claim whatsoever by a Third Party and
any and all amounts reasonably paid in settlement of any claim or litigation,
any settlement payments (which shall first be subject to deCODE’ prior written
consent, not to be unreasonably withheld) (collectively in this section referred
to as “MERCK Losses”), PROVIDED such MERCK Losses arise solely out of (i) the
promotion, marketing, distribution and sale, whether directly or through
distributors, of the Products or Tests by deCODE or (ii) the negligence,
recklessness or wrongful intentional acts or omissions of deCODE, its Affiliates
or its sublicensees, if any, or their respective directors, officers, employees
or agents, in connection with the performance by deCODE under this Agreement;
and PROVIDED further, that this obligation by deCODE shall not apply in the
event that such MERCK Losses are attributable in any manner to any intentional
act or negligence, willful or otherwise, of MERCK.

9.1.3                        NOTICE OF CLAIM OF INDEMNIFICATION - THIRD PARTY
CLAIMS

(a)                                  A Party (the “Indemnified Party”) seeking
indemnification under this Agreement for a claim made against it by a Third
Party (“Third Party Claim”) shall notify the other Party (the “Indemnifying
Party”) in writing of the Third Party Claim within thirty (30) days after
receipt by the Indemnified Party of written notice of the Third Party


--------------------------------------------------------------------------------


Claim; however, failure to give such notification shall not affect the
indemnification provided under this Agreement, except to the extent the
Indemnifying Party shall actually in a material manner have been prejudiced by
the failure. Thereafter, the Indemnified Party shall deliver to the Indemnifying
Party, promptly after the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to the Third Party Claim.

(b)                                 The Indemnifying Party shall have the right,
within thirty (30) days after being so notified, to assume the defense of such
Third Party Claim with counsel reasonably satisfactory to the Indemnified Party.
In any such proceeding the defense of which the Indemnifying Party shall have so
assumed, the Indemnified Party shall have the right to participate therein and
retain its own counsel (without otherwise affecting the rights of the Parties
under Section 9.1) at its own expense unless (i) the Indemnified Party and the
Indemnifying Party shall have mutually agreed to the retention of such counsel,
(ii) the Indemnified Party shall have reasonably concluded that there may be one
or more legal defenses available to it which are different from or additional to
those available to the Indemnifying Party, or (iii) the named parties to any
such proceeding (including the impleaded parties) include both the Indemnifying
Party and the Indemnified Party, and representation of both Parties by the same
counsel would be inappropriate in the opinion of the Indemnified Party’s counsel
due to actual or potential differing interests between them; in any such case,
one firm of attorneys separate from the Indemnifying Party’s counsel may be
retained to represent the Indemnified Parties at the Indemnifying Party’s
expense. Any settlement of such a Third Party Claim, the defense of which has
been assumed by the Indemnifying Party, shall not be entered into by the
Indemnifying Party without prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld.

(c)                                  With respect to all Third Party Claims, the
Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Party in connection with any Third Party Claims and the defense or
compromise thereof. Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information reasonably relevant to the Third Party Claim, making employees
available on a mutually convenient basis to provide additional information, and
explanation of any material provided under this Agreement. If the Indemnifying
Party shall have assumed the defense of a Third Party Claim, the Indemnified
Party shall not, without first waiving the indemnity as to such claim, admit any
liability with respect to, or settle, compromise, or discharge, the Third Party
Claim, without the Indemnifying Party’s prior written consent; PROVIDED that
admissions of facts which a Party may reasonably be required to make shall not
be deemed to be admissions of liability.

9.1.4                        COOPERATION.

The Parties shall cooperate with each other with respect to resolving any claim
or liability with respect to which one Party is obligated to indemnify the other
Party under this Agreement, including, without limitation, by taking reasonable
efforts to mitigate or resolve any such claim or liability.


--------------------------------------------------------------------------------


9.2                                 INSURANCE.

Each Party shall maintain adequate insurance against liability and other risks
associated with its activities contemplated by this Agreement, including but not
limited to its indemnification obligations herein, in such amounts and on such
terms as are customary in the industry for the activities to be conducted by it
under this Agreement. Each Party shall furnish to the other Party evidence of
such insurance, upon request.

10.                                 MISCELLANEOUS

10.1                           FORCE MAJEURE

Neither Party shall be held liable to the other Party nor be deemed to have
defaulted under or breached the Agreement for failure or delay in performing any
obligation under the Agreement when such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party
including, but not limited to, embargoes, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, fire, floods, or other acts of God, or acts, omissions
or delays in acting by any governmental authority or the other Party. The
affected Party shall notify the other Party of such force majeure circumstances
as soon as reasonably practical, and shall promptly undertake all reasonable
efforts necessary to cure such force majeure circumstances. The Party giving
such notice shall thereupon be excused from such of its obligations under this
Agreement as it is thereby disabled from performing for so long as it is so
disabled and the thirty (30) days thereafter. To the extent possible, each Party
shall use reasonable efforts to minimize the duration of any force majeure.

10.2                           ASSIGNMENT/ CHANGE OF CONTROL

(a) Neither Party shall be entitled to assign its rights or delegate its
obligations hereunder without the express written consent of the other Party
hereto, except that (i) MERCK may assign its rights and transfer its duties
hereunder to an Affiliate or to any assignee of all or substantially all of its
business (or that portion thereof to which this Agreement relates) or in the
event of MERCK’s merger, consolidation or involvement in a similar transaction
and (ii) deCODE may assign its rights and transfer its duties hereunder to an
Affiliate or to any assignee of all or substantially all of its business (or
that portion thereof to which this Agreement relates) or in the event of
deCODE’s merger, consolidation or involvement in a similar transaction, PROVIDED
HOWEVER, during the Research Program Term deCODE may not assign its rights and
obligations under the Agreement without MERCK’s written consent which shall not
be unreasonably withheld. It shall be reasonable for MERCK to withhold consent
of an assignment to a Competitor. No assignment and transfer shall be valid or
effective unless done in accordance with this Section 9.2 and unless and until
the assignee/transferee shall agree in writing to be bound by the provisions of
this Agreement.

(b) In the event that deCODE enters into an agreement resulting in a


--------------------------------------------------------------------------------


Change of Control pursuant to which a Competitor obtains Control of deCODE, then
(1) MERCK shall have the right to terminate the Agreement under Section 8.3.1
and; (2) deCODE shall adopt procedures to be agreed upon in writing by MERCK to
prevent the disclosure of deCODE Know-How, deCODE Information and Inventions,
MERCK Information and Inventions, Joint Information and Inventions and MERCK
Know-How (collectively, “Sensitive Information”) beyond the deCODE personnel
having access to and knowledge of Sensitive Information prior to the Change of

Control and deCODE shall adopt procedures approved in writing by MERCK to
control the dissemination of Sensitive Information disclosed after the Change of
Control. The purposes of all such procedures shall be to strictly limit such
disclosures to only those personnel having a need to know Sensitive Information
in order for deCODE to perform its obligations.

10.3                           SEVERABILITY

If any one or more of the provisions contained in this Agreement is held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affects the substantive rights of the Parties. The
Parties shall in such an instance use their best efforts to replace the invalid,
illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

10.4                           NOTICES

All notices which are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

if to deCODE, to:

deCODE genetics, Ehf.

 

 

Sturlugata 8, IS-101

 

 

Reykjavik, Iceland

 

 

Attention: President

 

 

Facsimile No.: +354 570 1901

 

 

 

 

and:

Attention: Legal Department

 

 

Facsimile No.: +354 570 1981

 

 

 

 

 

 

 

if to MERCK, to:

Merck & Co., Inc.

 

 

One Merck Drive

 

 

P.O. Box 100, WS3A-65

 

 

Whitehouse Station, NJ 08889-0100

 

 

Attention: Office of Secretary

 

 

Facsimile No.: (908) 735-1246

 


--------------------------------------------------------------------------------


 

And

Merck & Co., Inc.

 

 

One Merck Drive

 

 

Attention: Chief Licensing Officer

 

 

P.O. Box 100, WS2A-30

 

 

Whitehouse Station, NJ 08889-0100

 

 

Facsimile: (908) 735-1214

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day; (b) on the business day after dispatch
if sent by nationally-recognized overnight courier; and/or (c) on the fifth
business day following the date of mailing if sent by mail.

10.5                           APPLICABLE LAW

The Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey and the patent laws of the United States without
reference to any rules of conflict of laws or renvoi. The United Nations
Convention on the Sale of Goods shall not apply.

10.6                           DISPUTE RESOLUTION

(a) The Parties shall negotiate in good faith and use reasonable efforts to
settle any dispute, controversy or claim arising from or related to this
Agreement or the breach thereof. If the Parties do not fully settle, and a Party
wishes to pursue the matter, each such dispute, controversy

or claim that is not an “Excluded Claim” shall be finally resolved by binding
arbitration in accordance with the Commercial Arbitration Rules and
Supplementary Procedures for Large Complex Disputes of the American Arbitration
Association (“AAA”), and judgment on the arbitration award may be entered in any
court having jurisdiction thereof.

(b) The arbitration shall be conducted by a panel of three persons experienced
in the pharmaceutical business: within 30 days after initiation of arbitration,
each Party shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within 30 days of
their appointment. If the arbitrators selected by the Parties are unable or fail
to agree upon the third arbitrator, the third arbitrator shall be appointed by
the AAA. The place of arbitration shall be New York, New York, and all
proceedings and communications shall be in English.

(c) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ and any administrative fees of arbitration.


--------------------------------------------------------------------------------


(d) Except to the extent necessary to confirm an award or as may be required by
law, neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable New York statute of limitations.

(e) The parties agree that, in the event of a dispute over the nature or quality
of performance under this Agreement, neither party may terminate the Agreement
until final resolution of the dispute through arbitration or other judicial
determination. The parties further agree that any payments made pursuant to this
Agreement pending resolution of the dispute shall be refunded if an arbitrator
or court determines that such payments are not due.

(f) As used in this Section, the term “Excluded Claim” shall mean a dispute,
controversy or claim that concerns (i) the validity or infringement of a patent,
trademark or copyright; or (ii) any antitrust, anti-monopoly or competition law
or regulation, whether or not statutory.

10.7                           ENTIRE AGREEMENT; AMENDMENTS

The Agreement contains the entire understanding of the Parties with respect to
the Research Program and licenses granted hereunder. All express or implied
agreements and understandings, either oral or written, with regard to the
Research Program and the licenses granted hereunder are superseded by the terms
of this Agreement. The Agreement may be amended, or any term hereof modified,
only by a written instrument duly executed by authorized representatives of both
Parties hereto.

10.8                           HEADINGS

The captions to the several Articles and Sections hereof are not a part of the
Agreement, but are merely for convenience to assist in locating and reading the
several Articles and Sections hereof.

10.9                           INDEPENDENT CONTRACTORS

It is expressly agreed that deCODE and MERCK shall be independent contractors
and that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither deCODE nor MERCK shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other Party, without the prior
written consent of the other Party.

10.10                     WAIVER

A waiver (whether express or implied) by one of the Parties of any of the
provisions of this Agreement or of any breach of or default by the other Party
in performing any of those provisions shall not constitute a continuing waiver
and that waiver shall not prevent the waiving Party


--------------------------------------------------------------------------------


from subsequently enforcing any of the provisions of this Agreement not waived
or from acting on any subsequent breach of or default by the other Party under
any of the provisions of this Agreement.

10.11                     CUMULATIVE REMEDIES

No remedy referred to in this Agreement is intended to be exclusive, but each
shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available under law.

10.12                     WAIVER OF RULE OF CONSTRUCTION

Each Party has had the opportunity to consult with counsel in connection with
the review, drafting and negotiation of this Agreement. Accordingly, the rule of
construction that any ambiguity in this Agreement shall be construed against the
drafting Party shall not apply.

*

*

*

*

*

10.13                     COUNTERPARTS

The Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

MERCK & CO., INC.

DECODE GENETICS, EHF.

 

 

 

 

BY:

/s/ Raymond V. Gilmartin

 

BY:

/s/ Kari Stefansson

 

 

Raymond V. Gilmartin

 

Kari Stefansson

 

 

TITLE: Chairman, President and Chief

TITLE:

Executive Officer

 

 

 

DATE:

 

DATE:

 

 

SCHEDULES

SCHEDULE 1.21 DECODE PATENTS


--------------------------------------------------------------------------------


[CONFIDENTIAL TREATMENT REQUESTED]

SCHEDULE 2.1-0 INITIAL WORK PLAN

[CONFIDENTIAL TREATMENT REQUESTED]

Schedule 2.3
[CONFIDENTIAL TREATMENT REQUESTED]

APPENDIX 1.3.1.b: [CONFIDENTIAL TREATMENT REQUESTED]

APPENDIX 3.5 [CONFIDENTIAL TREATMENT REQUESTED]

SCHEDULE 2.6 BUDGET

SCHEDULE 5.1 Research Program Funding
[CONFIDENTIAL TREATMENT REQUESTED]


--------------------------------------------------------------------------------